 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 532Colburn Electric Company and International Broth-erhood of Electrical Workers, Local Union 995, AFLŒCIO, CLC.  Cases 15ŒCAŒ13614 and 15ŒCAŒ13617 July 16, 2001 DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS TRUESDALE  AND WALSH On February 20, 1998, Administrative Law Judge Keltner W. Locke issued the attached decision.  The General Counsel and the Respondent each filed excep-tions and a supporting brief, and the General Counsel filed an answering brief to the Respondent™s exceptions.  On May 11, 2000, the Board issued its decision in FES, 331 NLRB 9, setting forth the framework for analysis of refusal-to-hire and refusal-to-consider allega-tions such as those involved in this case.  Thereafter, on June 22, 2000, the Board invited the parties to file sup-plemental briefs so that they could address ﬁthe FES framework as it applies to the record in this case.ﬂ  The General Counsel subsequently filed a supplemental brief.  The Board has considered the decision and the record in light of the exceptions and briefs, and has decided to affirm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order, as modified and set forth in full below.2 In this proceeding, the judge found that the Respon-dent did not, as alleged, violate Section 8(a)(3) and (1) of the Act by changing its application policy and hiring practices, by refusing to consider for hire and to hire ap-plicants Kendrick Russell, Wallace Roland Goetzman, and Donald Longuepee, and by discharging employees Eugene Cage, Patrick Clary, and Michael Simoneaux.3   The judge concluded, however, that the Respondent vio-lated Section 8(a)(1) of the Act by promulgating and maintaining a discriminatory no-solicitation rule,4 by requiring employees to signify their assent to this unlaw-ful rule, and by threatening employees with discharge if they engaged in union activities, and violated Section 8(a)(3) and (1) of the Act by issuing a written warning to employee Clifford Zylks and by discharging Zylks be-cause of his union activities.  We agree with all of the findings the judge made, but we address at further length his conclusions regarding the Respondent™s changes to its application policy and hiring practices, as well as its alleged refusals to consider for hire and to hire Russell, Goetzman, and Longuepee.                                                                                                                      1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. In adopting the judge™s credibility resolutions that discredit testi-mony by employee Patrick Clary, we do not rely on Clary™s purported violation of the witness sequestration rule imposed during the hearing.  Rather, we affirm the judge™s credibility resolutions as to Clary™s testi-mony based on his findings regarding this witness™ demeanor.  See JD II, F, par. 14. 2 We shall modify the recommended Order and issue a new notice in accordance with our decisions in Indian Hills Care Center, 321 NLRB 144 (1996), and Excel Container, 325 NLRB 17 (1997).  In doing so, we modify the judge™s recommended Order and notice to reflect that the Respondent™s overly broad no-solicitation rule included a provision extending its unlawful prohibition to ﬁworking hours.ﬂ  See fn. 4, infra. A. Relevant Facts During late 1995,5 the Respondent was performing work as an electrical subcontractor to Nabholz Construc-tion Co., the general contractor at the ﬁTanger Mallﬂ job-site in Gonzales, Louisiana.  On November 28, the Re-spondent, a nonunion contractor, placed an advertisement in a local newspaper soliciting qualified electricians and urging them to contact an ﬁ800ﬂ phone number the Re-spondent maintained at its home office in Tulsa, Okla-homa.  The judge found that ﬁa large number of appli-cantsﬂ nevertheless visited the jobsite seeking employ-ment.  The Respondent™s job superintendent, Robert Jackson, hired union salt Clifford Zylks on November 28 and three more employees, including Simoneaux, on November 29, and they all began work the day after the Respondent hired them.  Jackson also promised a number of other applicants electricians™ jobs that would begin after a shipment of light fixtures arrived.    On December 1, the Union™s business manager, Ken-drick Russell, visited the jobsite.  In response to Rus-sell™s questions, Jackson said that the Respondent had about 6 weeks of work remaining on the project and then ﬁwe™re gone.ﬂ  Jackson added that he was waiting on a shipment of light fixtures to arrive and we ﬁmight be needing a fewﬂ electricians, but that the Respondent was  3 Although he adopts the judge™s findings that the Respondent law-fully discharged employees Eugene Cage and Michael Simoneaux, Chairman Hurtgen disagrees with the judge™s conclusions that the Gen-eral Counsel established a prima facie case under Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982). 4 In adopting the judge™s finding that the Respondent™s no-solicitation rule discriminatorily prohibited employees from engaging in union activities, we note that there were no exceptions filed to the judge™s failure to find the Respondent™s discriminatory no-solicitation rule overbroad because it extended this to ﬁworking hours.ﬂ  See Our Way, 268 NLRB 394, 394Œ395 (1983). 5 All dates are in 1995, unless otherwise noted. 334 NLRB No. 72  COLBURN ELECTRIC CO. 533ﬁgoing to crank up with what we got right now but . . . 
see how it goes.ﬂ  Russell then informed Jackson that he 
was going to bring some ﬁguys that are unemployedﬂ and 
ﬁwe are going to try and organize your company.ﬂ  Jack-
son responded, ﬁthat™s obvious.ﬂ  When Russell asked if 
the Respondent had ﬁany problem hiring union electri-
cians,ﬂ Jackson said that he had no objection. 
About December 1, after Russell™s visit, Jackson tele-
phoned the Respondent™s owner, Samuel Colburn, at 

company headquarters in Tulsa to discuss the status of 
the Tanger Mall project.  Colburn ﬁthrew a hissyﬂ when 
Jackson reported that he had promised jobs to about 9 or 
10 applicants who had replied to the Respondent™s news-
paper advertisement.  Colburn asked Jackson ﬁhow can 
you put that many people in one little building and work 
them?ﬂ  When Jackson asked what he should do, Colburn 
replied that Jackson should call the applicants to whom 
he had promised employment and tell them to report for 
work after the light fixtures arrived.  Colburn also told 
Jackson not to take any more
 applications.  The judge 
found, based on Jackson™s and Colburn™s credited testi-
mony, that the Respondent had 
hired all the electricians it 
needed for the Tanger Mall jobsite by this time.   
On December 4, Russell again visited the Respon-
dent™s jobsite and brought Goetzman and Longuepee 
with him in order to apply for work.  Jackson told them 
that, after the Respondent had placed the newspaper ad-
vertisement seeking electrician
s, he ﬁprobably had 30 or 
40 people running in and out of this job filling out appli-

cations.ﬂ  He explained that Nabholtz Construction, 

based on insurance concerns, had ordered the Respon-
dent to meet job applicants offsite.  Jackson told Russell 
that he needed to contact th
e Respondent™s main office in 
Tulsa and referred him to an
 ﬁ800ﬂ telephone number on 
a sign that Jackson had po
sted on the Respondent™s 
trailer. Thus, Russell and the two applicants who had 
accompanied him to the jobsite
 did not receive applica-
tion forms on December 4.
6  Later on December 4, Jack
son telephoned Russell and 
suggested that they meet at a restaurant near the jobsite.  
The next day, Russell went alone to the restaurant and 
completed a job application.  When Russell asked Jack-
son about Goetzman and Longuepee, Jackson replied, ﬁI 
think we™re not going to take any more applications.ﬂ  
On December 6, Jackson™s wife, Francine, who worked 
with him on the jobsite, went to the same restaurant and 
took applications from about six other applicants, includ-
ing alleged discriminatee Clary, to whom Jackson had 
                                                          
 rden. 
                                                          
6 Additionally, the judge noted that ﬁthe record suggests that Jackson 
had run out of application forms, 
and had none to provide when the 
three men visited.ﬂ 
promised jobs the previous week before Russell visited 
the jobsite. 
The judge found that the Respondent does not main-
tain a file of completed applications on hand for the pur-
pose of keeping track of job applicants for future consid-
eration.  Rather, the Respondent, on hiring new employ-
ees, requires them to complete applications as it begins to 

compile their personnel files.
7 B. Refusal to Consider for Hire Allegations 
In Wright Line
,8 the Board formally set forth a test of 
causation for all cases alleging violations of Section 
8(a)(3), or violations of Section 8(a)(1) turning on em-
ployer motivation.  Under the 
Wright Line
 test, in order 
to establish that an employer unlawfully discharged an 

alleged discriminatee, the General Counsel must show by 
a preponderance of the eviden
ce that the protected activ-ity was a motivating factor in the employer™s decision to 

discharge.  Once the General Counsel has made the re-
quired showing, the burden shifts to the Respondent to 
demonstrate that it would have taken the same action 
even in the absence of th
e protected union activity. 
Regarding the present case, 
Wright Line,
 supra, estab-lishes the analytical framework for resolving alleged 
8(a)(3) violations raised by refusal to consider for hire 
allegations.  Based on the 
Wright Line
 burdens of proof, 
the recent decision in 
Wright Line,
 supra, sets forth the 
specific criteria that the General Counsel has to meet in 
order to demonstrate a prima 
facie case of a violation.  
Thus, FES
 imposes on the General Counsel the burden to 
show: ﬁ(1) that the respondent
 excluded applicants from 
a hiring process; and (2) that antiunion animus contrib-
uted to the decision not to 
consider the applicants for 
employment.ﬂ
 9  Once the General Counsel has met both 
prongs of the 
FES test, the burden shifts ﬁto the respon-
dent to show that it would not have considered the appli-
cants even in the absence 
of their union activity or 
affiliation.ﬂ  The Board will find a violation if the 
respondent cannot meet this bu
1.  Alleged Discriminatory Change in Policy by Refusing 
to Accept Applications at Jobsite 
The complaint alleges that, about December 4, the Re-
spondent violated Section 8(a)(3) and (1) of the Act by 
changing its policy in refusing to accept job applications 
at its jobsite in order to discriminate against union-
 7 The judge further found that, although the Respondent ultimately 
gave Russell an application without an
y intention to hire him, the Re-
spondent deviated from its established policy as a precaution because 
Russell was a business agent. 8 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. 
denied 455 U.S. 989 (1982). 
9 FES, supra at 15. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 534affiliated applicants.  In recommending dismissal of this 
allegation, the judge analyzed this issue under 
Lancet Arch10 in which the Board found a violation of Section 
8(a)(3) and (1) even though the employer had not been 
hiring when the conduct occurred.  The Board in 
FES
 superseded 
Lancet Arch by setting forth a new test that 
encompasses all refusal to consider allegations relating to 
the hiring process.  Thus, 
FES
 provides the proper analy-
sis for determining whether the Respondent unlawfully 

changed its application policy. 
Applying the framework of 
FES to the present situa-
tion, we agree with the judge that the Respondent™s con-

duct was not unlawful.  Here, the judge credited Jack-
son™s testimony that the general contractor had de-
manded, for insurance reasons, that the Respondent no 
longer accept applications at 
the jobsite before these un-
ion applicants sought employment on December 4.  The 

credited evidence further shows that Colburn had told 
Jackson not to take any further job applications by this 
time because the Respondent ha
d previously hired all the 
employees it required for this job.  Finally, the evidence 
shows that the Respondent does not instruct job appli-
cants to complete employment applications until after the 
Respondent has decided to hire
 them.  In these circum-
stances, we conclude that the General Counsel has not 
met its burden of establishing, pursuant to 
FES, supra, 
ﬁthat the respondent excluded applicants from a hiring 
processﬂ by declining to give them applications on De-
cember 4.
11  We shall therefore dismiss this complaint 
allegation.   
2. Alleged Discriminatory Change in Hiring Practices by 
Accepting Applications at a Location 
 near the Jobsite 
The complaint further alleges that, about December 6, 
the Respondent violated Section 8(a)(3) and (1) of the 
Act by accepting applications at a location near the job-

site.  As stated, the framework for considering this alle-
gation is the refusal to consider for hire test set forth in 

FES.  Applying 
FES
 here, we find that the Respondent did 
not exclude union applicants from the hiring process by 

changing the situs for accep
ting job applications to a 
nearby restaurant.  We reiterate that the Respondent took 

this action based on a demand from the general contrac-
                                                          
                                                           
10 324 NLRB 191 (1997). 
11 Although the General Counsel furt
her argued that the Respondent 
unlawfully changed its practice on the advent of the Union by requiring 
applicants to contact its main office 
in Tulsa, we agree with the judge, 
particularly given Nabholz™ insurance concerns, that the Respondent™s 

conduct did not constitute a ﬁmaterial changeﬂ as an earlier newspaper 
advertisement had also informed ap
plicants to call this same ﬁ800ﬂ 
number. 
tor which had insurance concerns regarding the presence 
of job applicants at the jobsite.  Further, as noted, the 
Respondent™s hiring had been completed and the filling 
out of applications merely documented hiring decisions 
already made.
12   Thus, for reasons identical with those 
supporting dismissal of the previous allegation, we con-

clude that the General Counsel did not meet the first 
prong of the 
FES
 test.13 3.  Refusing to Consider for Hire Russell, Goetzman, 
 and Longuepee   
The complaint also alleges that, about December 4, the 
Respondent refused to allow these individuals to submit 
applications at the jobsite and, thus, refused to consider 
them for employment.  The judge applied the framework 
in 
The 3E Co.
14 and Ultrasystems Western Constructors
15 in considering whether th
e Respondent™s conduct vio-
lated Section 8(a)(3) and (1) of the Act.  
The 3E Co. and 
Ultrasystems
 required, inter alia, the General Counsel to 
show that the employer either was hiring or had concrete 
plans to hire at the time of its alleged refusal to consider 
the applicant for hire.  Because the General Counsel had 

not shown that the Respondent was hiring at the time that 
Russell, Goetzman, and Longuepee sought employment, 
the judge applied existing precedent and concluded that 
the Respondent had not unlawfully refused to consider 
them for employment. 
As stated, the Board in 
FES
 set forth a new test for re-
fusal to consider allegations and also implicitly overruled 

3E and Ultrasystems to the extent they are inconsistent 
with 
FES.
  Contrary to those earlier cases, the Board held 
in 
FES
 that: 
 A refusal to consider an applicant on the basis of 
union activity or affiliation has at least two inde-
pendent consequences, either of which would war-
rant a remedy, given the purposes of the National 
 12 There is no showing that the change in practice prejudiced appli-
cants with union affiliations or interfered with the exercise of their Sec. 
7 rights in any manner.  Indeed, 
after the Respondent accepted an ap-
plication from Russell at the restaurant about December 5, Jackson™s 
wife went to the same restaurant 
the next day and received completed 
applications from employees (incl
uding paid union organizer Patrick 
Clary) to whom Jackson had promised jobs before the advent of the 
Union. 
13 In adopting the judge, we find it unnecessary to pass on the 
judge™s statement at fn. 31 of his d
ecision that ﬁ[t]he absence of an 
alleged discriminatee would . . . precl
ude a findingﬂ that there has been 
discrimination in violation of Sec. 8(a)(3).  It is well established that an 
identifiable class of unnamed indivi
duals can also constitute discrimi-
natees within the meaning of this provision.  See generally 
Grand Rap-
ids Press, 325 NLRB 915 (1998), enfd. mem. 208 F.3d 214 (6th Cir. 
2000). 
14 322 NLRB 1058, 1061Œ1062 (1977), enfd. mem. 132 F.3d 1482 
(D.C. Cir. 1997). 
15 316 NLRB 1243, 1243Œ1244 (1995). 
 COLBURN ELECTRIC CO. 535Labor Relations Act.  First, the refusal excludes ap-
plicants from the hiring process, whether or not job 
openings are available at the 
time of the application.  
Such excluded applicants are then not within the 
pool of applicants for whom future jobs may become 
available.  There is no question that an obstruction of 
this sort constitutes discrimination ﬁin regard to 

hireﬂ even if there are no jo
b openings at the time it 
is imposed.  Second, such a discriminatory refusal is 
a deterrent to employees™ engaging in their right of 
self-organization.   
 331 NLRB at 16. 
 Thus, based on the two-pronged conjunctive test 
stated in FES,
 a discriminatory refusal to consider now 
violates Section 8(a)(3) of the Act even when the em-
ployer is not hiring any employees.
16  The proper analy-
sis is whether the employer ex
cluded applicants from the 
hiring process and, if so, 
whether the employer treated 
them in this manner based on antiunion considerations.  
The General Counsel has failed to meet this burden with 

respect to the first prong of the 
FES test in this instance. 
Here, the general contractor, Nabholz Construction, 
had ordered the Respondent to discontinue taking appli-
cations at the jobsite for insurance reasons.  Thus, the 
Respondent, for legitimate cause, began meeting with job 
applicants at a nearby restaurant.  Also, by the time these 

alleged discriminatees applied for employment, the Re-
spondent had hired all the em
ployees it needed to com-
plete the job.  The Respondent™s employment practice is 
to receive job applications 
only from employees whom 
the Respondent has hired.  Although the Respondent did 
permit Russell, about December 
5, to submit a job appli-
cation even though the Respondent had no plans for ad-

ditional hires at that time, 
the judge found that the Re-
spondent made an exception to its existing practice be-
cause of Russell™s status as a paid union official.  The 
refusal by the Respondent™s hiring official, Jackson, to 
accept further applications from Goetzman and Longue-
pee at the jobsite is entirely consistent with the Respon-
dent™s general hiring policies. 
Thus, for reasons identical 
with those supporting dis-
missal of previous refusal to consider for hire allegations, 

the General Counsel did not meet his burden to establish, 
based on the credited evidence, that the Respondent had 
unlawfully excluded the alleged discriminatees from the 
hiring process.  Therefore, 
we shall also dismiss this 
complaint allegation. 
                                                          
 16 FES,
 supra. 
C. Refusal to Hire Allegations 
Based on the 
Wright Line
 burdens of proof, 
FES estab-lishes the criteria that the General Counsel has to meet in 
order to demonstrate a prim
a facie case of unlawful re-fusal to hire.  The General Counsel has the burden of 
establishing on the merits under 
FES:
   (1) that the respondent was hiring, or had concrete 
plans to hire, at the time of the alleged unlawful con-
duct; (2) that the applicants had experience or training 
relevant to the announced or generally known require-
ments of the positions for hire, or in the alternative, that 
the employer has not adhered uniformly to such re-
quirements, or that the requirements were themselves 
pretextual or were applied as a pretext for discrimina-
tion; and (3) that antiunion animus contributed to the 
decision not to hire the applicants. 
 331 NLRB at 12.  [Footnotes omitted.] 
Once the General Counsel has met these 
FES require-
ments, the Respondent has the burden of showing that it 
would not have hired the applicants even in the absence 
of their union activity or affiliation and, if the Respon-
dent cannot meet this burden, the Board will find a re-

fusal to hire violation. 
The complaint alleges that, since about December 4, 
the Respondent has refused to hire applicants Russell, 

Goetzman, and Longuepee.  
Here, as stated, the judge credited testimony by Jackson and Colburn that the Re-

spondent had hired a sufficient number of employees to 

finish the Tanger Mall job before the union applicants 
sought work about December 4. 
 As the judge found, the 
Respondent had made commitments to hire a number of 

employees, but was waiting for light fixtures to arrive at 
the jobsite before putting the new hires to work.  Thus, 
we find that the General Counsel has failed to establish 
the first prong of the 
FES test that the Respondent was 
hiring at the time of the alleged unlawful refusal to hire.  
We need not consider the other prongs of this conjunc-
tive test.  Accordingly, we shall also dismiss this com-
plaint allegation.       
ORDER The National Labor Relations Board orders that the 
Respondent, Colburn Electri
c Company, Tulsa, Okla-
homa, its officers, agents, successors, and assigns, shall  
1. Cease and desist from 
(a) Maintaining in effect a rule prohibiting employees 
from discussing the Union or engaging in other union 
activities during working hours, compelling employees 
to sign or agree to abide by such an unlawful rule, or 
otherwise threatening employees with discharge or other 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 536adverse employment action if they discuss union-related 
matters during working hours. 
(b) Issuing written warnings to its employees because 
they engaged in union activities during working hours. 
(c) Discharging any employee who joined, formed, or 
assisted the Union or engaged in concerted activities, 

because the employee refused to assent to a rule unlaw-
fully restricting his right to engage in such protected ac-
tivities during working hours, and/or to discourage em-
ployees from engaging in such activities.  
(d) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Rescind the rule it promulgated on or about De-
cember 21, 1995, which prohibited employees, under 
penalty of discharge, from engaging in union activities 
during working hours. 
(b) Within 14 days from the date of this Order, rescind 
the written warning issued to employee Clifford Zylks 

and remove from its files any references to it or to Zylks™ 
subsequent unlawful discharge, and, within 3 days there-
after, notify him in writing that this has been done and 

that this unlawful action will not be used against him in 
any way. 
(c) Within 14 days from the date of this Order, offer 
employee Clifford Zylks full reinstatement to his former 
job or, if this job no longer exists, to a substantially 
equivalent position, without prejudice to his seniority or 
any other rights or privileges previously enjoyed. 
(d) Make Clifford Zylks whole for any loss of earnings 
and other benefits he suffered as a result of the unlawful 
discrimination against him, with interest.  
(e) Preserve and, within 14 days of a request, make 
available to the Board or its
 agents for examination and 
copying, all payroll records, 
social security payment re-
cords, timecards, personnel r
ecords and reports, and all 
other records, including an electronic copy of such re-

cords if stored in electroni
c form, necessary to analyze 
the amount of backpay due under the terms of this Order. 
(f) Within 14 days after service by Region 15, post at 
its various facilities copies of the attached notice marked 
ﬁAppendix.ﬂ
17  Copies of the notice, on forms provided 
by the Regional Director for Region 15, after being 
signed by the Respondent™s authorized representative, 
                                                          
 17 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 shall be posted by the Respondent immediately upon 
receipt and maintained for 
60 consecutive days in con-
spicuous places including all places where notices to 
employees are customarily posted.  Reasonable steps 
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other 
material.  In the event that
, during the pendency of these 
proceedings, the Respondent has gone out of business or 
closed the facility involved in these proceedings, the Re-
spondent shall duplicate and mail, at its own expense, a 
copy of the notice to all current employees and former 
employees employed by the Respondent at any time 
since December 21, 1995. 
(g) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply.         
APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT maintain in effect a rule prohibiting 
our employees from discussing the Union or engaging in 
other union activities during working hours, compelling 
our employees to sign or agree to abide by such an 
unlawful rule, or otherwise threatening our employees 

with discharge or other adverse employment action if 
they discuss union-related matters during working hours. 
WE WILL NOT issue written warnings to our employ-
ees because they engage in 
union activities during work-
ing hours. 
WE WILL NOT discharge any employee who joined, 
formed, or assisted the Union or engaged in concerted 

activities, because the employ
ee refused to assent to a 
rule unlawfully restricting his right to engage in such 
protected activities during working hours, and/or to dis-
courage employees from engaging in such activities.  
 COLBURN ELECTRIC CO. 537WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce our em
ployees in the exercise of 
the rights guaranteed them 
by Section 7 of the Act. 
WE WILL, within 14 days from the date of this Order, 
rescind our unlawful no-solicitation rule promulgated on 
or about December 21, 1995, which prohibited employ-
ees, under penalty of discharge, from engaging in union 
activities during working hours. 
WE WILL, within 14 days from the date of this Order, 
rescind the written warning issued to employee Clifford 
Zylks and remove from our files any references to it or to 
Zylks™ subsequent unlawful discharge, and WE WILL, 
within 3 days thereafter, notif
y him in writing that this 
has been done and that these unlawful actions will not be 
used against him in any way.  
WE WILL, within 14 days from the date of this Order, 
offer Clifford Zylks full reinstatement to his former job 
or, if this job no longer exists, to a substantially equiva-
lent position, without prejudice to his seniority or any 
other rights or privileges previously enjoyed. 
WE WILL make Clifford Zylks whole for any loss of 
earnings and other benefits he suffered as a result of dis-
crimination against him, with interest. 
 COLBURN ELECTRIC COMPANY 
 Andrea J. Goetze, Esq., 
for the General Counsel. 
Phil Frazier, Esq. (Frazier
, Smith & Phillips, P.A.), 
of Tulsa, 
Oklahoma, for the Respondent. 
K. E. Russell, 
of Baton Rouge, Louisiana, for the Charging 
Party. 
DECISION STATEMENT OF THE CASE 
KELTNER W. LOCKE, Administ
rative Law Judge.  In this 
case, the General Counsel of 
the National Labor Relations 
Board (the General Counsel) alleges that Colburn Electric 
Company (the Respondent or th
e Company) violated Section 
8(a)(1) and (3) of the National Labor Relations Act (the Act).  
The General Counsel contends that these violations included 
issuing a warning to and then discharging an employee, dis-

charging three other employees, refusing to allow certain job 
applicants to fill out applications, and refusing to consider these 
applicants for employment, to discourage membership in or 
activities on behalf of the Charging Party, International Broth-
erhood of Electrical Workers, Local 955, AFLŒCIO.  The Gen-
eral Counsel further contends th
at the Respondent violated the 
Act by putting into effect a rule prohibiting union activity dur-

ing working time, and by threat
ening employees with discharge 
if they did engage in union activity during working time. 
I find that Respondent violated the Act by issuing a written 
warning to one employee and then discharging him, by prom-
ulgating the rule prohibiting union activity during working 
time, and by threatening employees with discharge if they en-
gaged in union activity during work
ing time.  Otherwise, I find 
that the Respondent did 
not violate the Act. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 538I heard this case on April 15Œ18, 1997, in Baton Rouge, Lou-
isiana.
1  After the hearing, the parties filed briefs,
2 which I have 
considered.
3                                                           
                                                                                             
1 Portions of the transcript of that hearing indicate that a ﬁJudge 
Lockeﬂ is presiding, and other portions refer to a ﬁJudge Keltner.ﬂ  
They are the same person.  Certain e
rrors of the transcript are noted and 
corrected. 2 In addition to filing a brief, the 
Charging Party has also filed a let-
ter on behalf of witness Patrick 
M. Clary, whom Respondent subpoe-
naed to appear at the hearing and produce certain records.  The Charg-
ing Party states that although Clary appeared and testified, the Respon-
dent has not paid Clary the witness fee and mileage required by the 
Board™s regulations.  The Charging Party™s letter attached a copy of the 
subpoena duces tecum, which was addressed to Clary at the Charging 
Party™s union hall.  It also bore Clary™s residential address in Walker, 
Louisiana.  The Charging Party asks that I order the Respondent to pay Clary 
mileage at 32 cents per mile for an asserted round-trip journey of 1480 

miles between ﬁhis job in Oklahoma
 City, Oklahoma to Walker, Lou-
isiana and back.ﬂ  The Charging Part
y also asks that I order Respondent 
to pay Clary a witness fee of $40 per 
day for each of the 4 days of the 
hearing, for a total of $633.60. 
The Respondent™s counsel opposed this request in a letter  which ac-
knowledged that Respondent had subpoe
naed Clary.  Respondent™s 
letter seems to imply that although th
e Charging Party did not expressly 
petition to revoke the subpoena served
 on Clary, as it did for certain 
other witnesses, ﬁthe revocation d
ealt only with subpoena numbers and 
not with individuals.ﬂ 
The fact remains that Clary received a subpoena compelling his ap-
pearance, and he showed up. He is entitled to mileage and a witness 
fee. 
However, and contrary to the Charging Party™s position, Clary is not 
entitled to round-trip mileage betwee
n his home in Walker, Louisiana, 
and a jobsite in Oklahoma.  The subpoe
na did not compel him to travel 
from his home to Oklahoma; rather, 
it required him to travel from his 
home to the courtroom in Baton Rouge. 
He is also not entitled to a witness 
fee for all 4 days of the hearing.  
The Respondent™s letter, in reply to the Charging Party™s, states that 
ﬁthe union was advised on the first 
day [of hearing] that Mr. Clary 
would not be called as a witness for the respondent.ﬂ  The Charging 
Party has not contradicted this statem
ent, and this representation of an 
officer of the court is entitled to re
liance.  Clary™s later testimony, on 
day three of the hearing, was on behalf of the General Counsel, not the 
Respondent. Therefore, I find that Clary is entitled to a witness fee for 
1 day and mileage between his home in Walker, Louisiana, and the 
courtroom in Baton Rouge.  I direct
 that the Respondent, in accordance 
with Sec. 102.32 of the Board™s Rules and Regulations, pay to Clary 
this witness fee and mileage at the same rates that are paid witnesses in 
the courts of the United States. 3 At the hearing, I excluded certain tape recordings offered by the 
General Counsel on the basis that they were unintelligible.  I also re-
jected from evidence some of the transcripts made by the witnesses 
who also made the recordings in question, on the basis that the poor 
quality of the recording did not assure the reliability of the transcript. 
The General Counsel™s posthearing brief urges me to reconsider, ar-
guing that although the probative valu
e of a recording may be evaluated 
based upon what can be heard on the tape
, this is not the standard for its 
admissibility.  However, I do not believe
 that an unintelligible tape has significant relevance, let alone proba
tive value.  To the extent that 
small bits and pieces of the record
ing may be understood, in isolation 
and absent context, I believe the 
limited probative value is outweighed 
by the dangers of unfair prejudice and confusion.  Rule 403, Federal 
Rules of Evidence. 
FINDINGS OF FACT 
I. STATUS OF THE PARTIES 
Respondent has admitted facts establishing that it is an em-
ployer engaged in commerce within the meaning of Section 
2(2), (6), and (7) of the Act, and subject to the jurisdiction of 
the National Labor Relations Board (the Board).  I so find. 
Respondent has also admitted th
at the Charging Party is a la-
bor organization within the meani
ng of Section 2(5) of the Act, 
and I so find.  Additionally, 
Respondent has admitted, and I 
find, that Owner Sam Colburn 
and Job Foreman Robert Jack-son are supervisors and agents of the Respondent within the meaning of Section 2(11) and (13) of the Act.  Respondent also 
has admitted, and I find, that at all times material to this case, 
Francine Jackson was an agent 
of Respondent within the mean-ing of Section 2(13) of the Act. 
II.  THE ALLEGED UNFAIR LABOR PRACTICES 
This case involves events on and around the Company™s 
ﬁTanger Mallﬂ jobsite in Gonzales, Louisiana.  In December 
1995, the Respondent was performing work there as an electri-
cal subcontractor to Nabholz Construction Co., the general 
contractor. 
Foreman Robert Jackson was Co
lburn Electric™s person in 
charge at this jobsite.  His wife, Francine Jackson, worked with 
him as anﬁelectrician™s helper, 
secretary, and parts runner.ﬂ  
The Respondent had a constructi
on trailer on the jobsite, which 
served as the Jacksons™ office. 
Respondent™s employees at this 
jobsite were not represented 
by a union.  However, the Charging Party began a campaign to 
organize the Colburn Electric employees. 
A number of electricians with
 union affiliations obtained 
employment with the Respondent, but did not reveal their union 
ties when they began work.  At least two of these employees 
were also paid union organizers. 
The material facts concern the ensuing union activities, and 
the Company™s actions alleged to be unlawful responses to that 
union activity.  For clarity, the unfair labor practice allegations 
raised by the complaint
4 will be discussed in chronological 
order.  To receive into evidence written tran
scripts of tape recordings which 
are wholly or partially unintellig
ible would compound the danger of 
unfair prejudice and confusion, particularly where, as here, the person 
making the transcripts has been closely identified with, and paid by, 
one of the parties to this pr
oceeding, the Charging Party. 
Additionally, it is important to note 
that the tapes and transcripts I rejected were made by two witnes
ses, Clary and Zylks, whose testi-
mony I did not credit.  The poor audio quality of these tapes makes it 
impossible to tell, by listening, whether the content has been edited or 
altered.  For the same reasons I fo
und the testimony of these witnesses 
to be unreliable, I conclude that, ab
sent some extrinsic evidence that the 
tapes are reliable and complete, the ta
pes and transcripts made by these 
witnesses should not be considered reliable.  The record does not con-
tain such evidence.  Therefore, I adhere to my rulings at the hearing. 
4 By ﬁComplaint,ﬂ I refer to the 
order consolidating cases, consoli-
dated complaint and notice of hear
ing (GC Exh. 1(l)), as amended 
orally at the hearing. 
 COLBURN ELECTRIC CO. 539A. December 4, 1995 Change in Application Policy 
Complaint paragraph 12 alleges that about December 4, 
1995, ﬁRespondent changed its appl
ication policies by refusing 
to accept applications at its jobsite.ﬂ  Complaint paragraph 22 
alleges that by this action, the Respondent ﬁhas been discrimi-
nating, in regard to the hire or tenure or terms or conditions of 
employment of its employeesﬂ in
 violation of Section 8(a)(3) 
and (1) of the Act. 
In its answer, Respondent admitted the allegations in com-
plaint paragraph 12 ﬁinsofar as
 taking job applications on the 
jobsite.  However, affirmatively answering, Respondent alleges 
and states that employees seekin
g to apply for work could make 
that wish known at jobsite and the application was provided 
and completed off the jobsite.ﬂ  (GC Exh. 1(n).)  
Foreman Robert Jackson, who was in charge of the Com-
pany™s work at the Gonzales, Louisiana site, did the hiring for 
that job.  In response to a newspaper advertisement on Novem-
ber 28, 1995, a large number of a
pplicants contacted Jackson.  
He promised a number of them j
obs, to begin at a later time, 
after a shipment of fixtures arrived, when more electricians and 
helpers would be needed. 
It appears that Jackson promised
 jobs to too many people.  
At least, that was Owner Samuel Colburn™s reaction when 
Jackson called Colburn at the co
mpany headquarters in Okla-
homa, and told Colburn what he had done.  This telephone 
conversation took place on about December 1, 1995. 
Colburn credibly testified that when Jackson reported that he 
had promised jobs to another 9 or 10 persons Colburn ﬁthrew a 
hissy,ﬂ asking Jackson ﬁhow can 
you put that many people in 
one little building and work them?ﬂ (Tr. 627.) 
According to Colburn, Jackson responded with a question: 
ﬁWell, what am I going to do?  I™ve already promised them the 

jobﬂ?  At this point, the Company was expecting a large ship-
ment of light fixtures to be in
stalled at this jobsite.  Colburn 
replied that Jackson should call th
e applicants he
 had promised employment and tell them to come to work after the fixtures 
arrived.  (Tr. 627.)  Colburn also told Jackson not to take any 
more applications.  (Tr. 628.)
5 Also on December 1, 1995, Un
ion Business Manager Ken-drick Russell visited Jackson at th
e Gonzales, Louisiana jobsite.  
No one else was present while they talked.  Unknown to Jack-
son, Russell tape recorded their conversation.
6                                                           
                                                           
5 Based on my observations of the witnesses, I credit both Colburn 
and Jackson.  Colburn™s testimony 
also explains a puzzling statement 
Jackson made at the beginning of the hearing after the General Counsel 
called him as a witness.  Jackson te
stified that he did not get worried 
about having employees work too much overtime, even though over-
time cost more.  (Tr. 68Œ69.)  Jackson™s toleration of overtime appears 
more understandable in light of the admonition he received from 
Colburn after promising jobs to too many applicants.  Simply paying 
for some extra overtime was a better 
alternative to Jackson than hiring 
too many workers and risking another ﬁhissyﬂ from his boss. 
6 Russell visited the jobsite before
 Jackson telephoned Colburn in 
Oklahoma, which Jackson mentioned to Colburn.  (Tr. 625.)  The se-
quence of events explains why Jackson said to Russell that they would 
probably be hiring.  It was before he experienced Colburn™s ﬁhissyﬂ 
about hiring too many workers. 
In response to Russell™s questi
ons, Jackson said that there 
remained about 6 weeks of work 
on the project and then ﬁwe™re gone.ﬂ  Jackson said he was wa
iting on a shipment of lights to 
arrive and ﬁmight be needing a 
fewﬂ electricians, but ﬁIt just 
depends . . . we are going to crank up with what we got right 
now but huh see how it goes.ﬂ  Jackson then added, ﬁBut well, 
probably be needing some more.ﬂ 
Russell then told Jackson he was going to bring some ﬁguys 
that are unemployed,ﬂ to which J
ackson replied, ﬁThat will be 
fine.ﬂ  Russell then said, ﬁWe 
are going to try and organize 
your company.  Want you to kn
ow that.ﬂ  Jackson responded, 
ﬁThat™s obvious.ﬂ  When Russell asked if they had ﬁany problem hiring union 
electricians,ﬂ Jackson replied,
 ﬁI don™t have a problem with 
that.ﬂ  (GC Exh. 22.)
7  On December 4, 1995, Russell and two other persons, Ro-
land Goetzman and Donald Longue
pee, met with Jackson at the 
Colburn jobsite.8  Also present was a man identified as 
ﬁKenny,ﬂ who represented the 
general contractor, Nabholz 
Construction.
9 Again, without telling Jackson, Russell tape recorded the 
conversation.10  According to the transcript of that recording, 
Jackson told them that Nabholz Construction was having insur-ance problems, and that Colburn Electric could no longer take 
applications for employment at 
the jobsite.  Jackson explained 
that following the newspaper advertisement he ﬁprobably had 
30 or 40 people running in and out of this job filling out appli-cations.ﬂ  Because of this traffic, the general contractor ﬁput a 
stopﬂ to Colburn Electric taki
ng job applications on site.
11 Jackson also said that the applicants needed to contact 
Colburn Electric™s main office in
 Tulsa, and that this telephone 
 7 The tape recording itself is GC Exh. 21.  The transcription of that 
recording is GC Exh. 22. 
8 Complaint par. 12 did not identify the individuals who are alleged 
to be the victims of the discrimina
tion this paragraph alleges.  How-
ever, the evidence estab
lishes that they were Russell, Goetzman, and 
Longuapee, who were alleged to be discriminatees in complaint para-
graph 14.  (The complaint identif
ied Roland Goetzman as ﬁWallace 
Roland Goetzman.ﬂ)  While complain
t par. 12 alleges that the Respon-
dent refused to accept applications from certain unnamed job seekers, 

par. 14 alleges that the Respondent
 discriminated against Russell, 
Goetzman, and Longuapee by refusing to consider them for hire and by 
refusing to hire them.  Neither Goetzman nor Longuepee testified at the 
hearing. 
9 It appears that this person was Kenny Nokes, the general contrac-
tor™s job superintendent at the site. 
 (Tr. 564.)  Nokes did not testify, 
although the general contractor™s co
nstruction superintendent, Gerald 
Dees, did. 
10 Russell recorded this conversation on the same tape as the Decem-
ber 1, 1995 conversation.  GC Exh. 21.  GC Exh. 22 includes the tran-
script of both. 
11 During this meeting, the genera
l contractor™s representative cau-
tioned Russell, Goetzman, and Longuepee that they must wear hard 

hats on the site, another insurance requirement.  Apparently, Russell 
doubted that there really was such a hard hat rule, because before he 
left, he approached two workers and 
asked them about it while his tape 
recorder was running.  Both men affirmed that they were supposed to 
wear hard hats.  (GC Exh. 22.) 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 540number appeared on a sign which Jackson had posted on the 
trailer.  (GC Exh. 22.)
12 It does not appear that the Company gave Russell, Goetz-
man, and Longuepee application 
forms when they visited the 
Colburn Electric trailer on Dece
mber 4, 1995.  On the other 
hand, the record suggests that Jackson had run out of applica-
tion forms, and had none to provide when the three men vis-
ited.
13 For the same reasons discussed in the next section, below, 
with respect to allegations in
 complaint paragraph 13, I con-
clude that on December 4, 1995, Respondent did not accept 
applications from Goetzman and Longuapee.  It did later accept 
an application from Russell but never accepted applications 
from Goetzman or Longuapee. 
The complaint alleges that by refusing to accept applications 
at its jobsite on December 4, 1995, the Respondent violated 
both Section 8(a)(1) and (3) of 
the Act.  If this conduct does 
violate Section 8(a)(3), then th
e General Counsel does not have 
to prove that it also violates S
ection 8(a)(1).  Discrimination in 
violation of Section 8(a)(3) may 
be presumed to interfere with, 
restrain, and coerce employees in the exercise of their Section 7 

rights, and thereby violate Section 8(a)(1).
14 On the other hand, even if the alleged conduct does not con-
stitute discrimination which violates Section 8(a)(3), it still may 
be unlawful under Section 8(a)(1) if it interferes with, restrains, 
or coerces employees in the exercise of their Section 7 rights.  
Before evaluating whether the evidence establishes a violation 
of Section 8(a)(1) independent of any 8(a)(3) violation, I will 
consider the 8(a)(3) allegation. 
As discussed below, Board precedent makes clear that an 
employer can discriminate against a job seeker by refusing to 
accept an application from him, and that, depending on the 
motivation, such discrimination 
can violate Section 8(a)(3).  
Such a violation is quite dis
tinct from discrimination arising 
from a refusal to consider the a
pplicant for hire, and does not 
                                                          
                                                           
12 The General Counsel argues that by requiring applicants to contact 
its main office in Tulsa, the Respondent was changing its hiring proce-
dures on December 4, 1995, in response to the Union™s efforts.  (GC 
Br. at pp 9Œ10.)  However, the Company™s November 28, 1995 ﬁhelp 
wantedﬂ advertisement, published before the Union™s efforts became 
apparent, listed the ﬁ800ﬂ number of Colburn Electric™s office in Tulsa, 
and instructed applicants to ﬁask for 
Rick.ﬂ (GC Exh. 34.)  The fact that 
the Company later publicized this pr
ocedure with a sign rather than 
another newspaper advertisement does 
not signify a material change.  
When Business Manager Russell te
lephoned the Tulsa office on De-
cember 4, 1995, he similarly was c
onnected with ﬁRick.ﬂ  (GC Exh. 
24.) 
13 After the meeting, Russell telepho
ned Colburn Electric™s main of-
fice, as Jackson had suggested, and secretly tape recorded this conver-
sation.  A man named ﬁRickﬂ at Colburn Electric told Russell that 
Jackson had run out of application forms the previous week, and told 
people who wanted applications that they could return the following 
week to get them.  See GC Exh. 24, transcript of GC Exh. 23.  This 
evidence tends to corroborate Jackson™s testimony, which I credit, that 
he had no applications.  (Tr. 137.) 
14  Sec. 8(a)(3) prohibits an employer from encouraging or discourag-
ing membership in any labor organi
zation by discrimination in regard 
to hire or tenure of employment 
or any term or condition of employ-
ment.  See 29 U.S.C. § 158(a)(3). 
require the same elements of proof.  Therefore, even though the 
two paragraphs concern the same
 people in the same situation 
on the same date, complaint para
graph 12, alleging a refusal to 
accept applications from job seekers, describes a separate 
8(a)(3) violation from complain
t paragraph 14, which alleges 
that Respondent refused to hire 
or consider for hire Russell, 
Goetzman, and Longuapee.  
The difference between an 8(a)(3) violation arising from a 
refusal to consider an applican
t for employment, and an 8(a)(3) 
violation arising from a refusal to accept his job application, 

becomes apparent from Lancet Arch, Inc.,
 324 NLRB 191 
(1997).15  This decision warrants reading with care to appreci-
ate all its subtleties. 
The judge in Lancet Arch
 cited 
Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 
455 U.S. 989 (1982), as a basis for his conclusion that the em-
ployer™s refusal to provide appli
cations to job seekers violated 
Section 8(a)(3).  However, he di
d not describe in detail how he 
evaluated the facts under the 
Wright Line framework.  More-over, the judge™s decision in 
Lancet Arch
 also cited 
Ultrasys-tems Western Constructors, 310 NLRB 545 (1993), as modified 
at 316 NLRB 1243 (1995), which provides another test differ-
ent from that in 
Wright Line.  The Wright Line
 framework guides the analysis of facts in a 
wide range of alleged 8(a)(3) violations.  By comparison, the 
Ultrasystems test is more limited in application, describing the 
elements the General Counsel must
 prove to establish that an employer has engaged in an unlawful refusal either to hire or to 
consider a job applicant for hire. 
The evaluation process in 
Wright Line requires the General 
Counsel to prove, among other th
ings, that there has been an 
adverse employment action, as one element necessary to estab-
lish a violation of Section 8(a)(3).  The 
Ultrasystems 
test does 
not specifically require the General Counsel to prove the occur-
rence of such an adverse employment action, but it does require 
a showing that at the time of the alleged refusal to consider or 

hire an applicant, the employer
 either was hiring or had con-
crete plans to do so.  This ﬁhiring or planning to hireﬂ require-

ment appears to serve the same function as the ﬁadverse em-
ployment actionﬂ criterion of the 
Wright Line test.  It assures 
that a finding of discrimination is
 based on the denial or loss of 
something actual, such as the opportunity to compete for a job 
that was actually going to be filled. 
In Lancet Arch,
 the Board found a form of discrimination in 
the hiring process even though th
e employer had not been hir-
ing when it occurred.  Thus, in modifying the judge™s remedy in 

Lancet Arch
, 324 NLRB 191 at fn. 3, the Board stated that: 
  15 It is true that in Lancet Arch, the Board affirmed a judge™s finding 
that an employer had violated Sec. 8(a)(3) by refusing to 
provide
 employ-
ment application forms to union members, rather than by refusing to
 accept 
such applications.  However, refusing to give a job seeker a blank applica-
tion form appears to have the same gravamen as refusing to accept an 
application from him.  Either act prevents the person from having his 
application on file, and I assume that both would require similar elements 

of proof.  Therefore, I will consider the 
Lancet Arch decision carefully to 
understand what elements of proof the Bo
ard requires to establish this kind 

of violation of Sec. 8(a)(3). 
 COLBURN ELECTRIC CO. 541[I]t was not alleged that there were available positions for the 
five union members, nor claimed or established on the record 
that the Respondent refused to consider the five for hire.  In 
these specific circumstances, where the 8(a)(3) allegation was 
expressly restricted to the Respondent™s failure to proffer em-
ployment applications, we have modified the Order and notice 
to delete the judge™s additional ﬁconsider for hireﬂ language.   
 The Board therefore ordered that the respondent in 
Lancet 
Arch give employment application 
forms to the five discrimina-tees, but did not order that the respondent consider them for 

employment.  
The Lancet Arch decision therefore provides important guid-
ance on when an employer™s re
fusal to provide a job seeker 
with an employment applica
tion, and presumably an em-
ployer™s refusal to accept such an application, violates Section 

8(a)(3) of the Act.  It indicates that such a violation can occur 
even when the employer is not hiring and does not have con-
crete plans to hire. 
It thus makes a significant distinction between an 8(a)(3) 
violation based on a refusal to hi
re or consider for hire, which 
does require proof that the employer was hiring or planning to, 

and an 8(a)(3) violation based on a refusal to give out an em-
ployment application form
, which, it appears from 
Lancet Arch,
 does not require such proof.   In 
view of my finding here that 
Colburn Electric was not hiring 
or planning to hire on Decem-
ber 4, 1995, I must pay careful attention to the rationale of the 

Lancet Arch
 decision and analyze the present facts in the same 
way. 
Since the evidence in 
Lancet Arch
 did not establish that the 
employer was hiring or planning to, I infer that the Board™s 
decision was not predicated on the 
Ultrasystems
 framework, 
which does require such proof.  Because the Board did not use 
the Ultrasystems
 criteria, and did not describe a new standard, I 
will assume that the Board applied its well established 
Wright Line test in Lancet Arch.
   This test requires proof of an adverse 
employment action, so the Board 
must have concluded that the 
Lancet Arch
 employer™s refusal to give job seekers the re-
quested application form satisfied
 its definition of such an ﬁad-
verse employment action.ﬂ 
The Wright Line
 requirement of an ﬁa
dverse employment ac-
tionﬂ entails a showing that so
me harm has occurred to the 
discriminatee™s employ
ment status.  In the case of a job appli-
cant, that harm presumably w
ould involve some reduction in 
the likelihood that the applicant would be hired.  Therefore, in 
Lancet Arch
, the Board must have determined implicitly that 
refusal to give out application 
forms substantially diminished 
the applicants™ prospects for employment in the future, if not at 
the moment. 
Such a conclusion would flow from the usual way in which 
businesses use employment applicat
ion forms.  They keep them 
on file in case a job opening might occur sometime in the fu-
ture, and then refer to the applications as needed.  Quite obvi-
ously, refusing to allow an applicant the right to complete and 
submit an application effectively excludes him from such future 
consideration.  His proxy, the employment application, is not 
standing in line at the personnel office door. 
In the usual way businesses tr
eat employment applications, 
denial of the right to complete and file this document certainly 
does affect an applicant™s empl
oyment opportunity adversely.  
However, Colburn Electric di
d not use employment applica-
tions the way most businesses do. 
The evidence establishes that Colburn Electric did not rely 
on such applications as a way of keeping names on file for 
future consideration, or even as
 a tool to use in comparing job 
applicants and selecting the most suitable. Rather, the Respon-
dent here used employment 
application forms to document 
hiring decisions already made.  A new employee turned in the 

written application after being offered the job and around the 
time he reported for work, much
 as a new employee would 
submit a tax withholding form. In this unusual circumstance, whether or not the Respondent 
accepted a job applica
tion form would have no effect on the job 
seeker™s prospects for employment
 in the future.  Instead of 
reviewing old employment applic
ations, when Colburn Electric 
needed employees it advertised for them in the newspaper.  
This practice may be well suited 
to the Respondent™s needs as a 
construction contractor with fr
equently changing jobsites.  
However, it means that being considered for employment did 
not depend on whether or not the job seeker had an application on file. Under these conditions, unlike th
e more typical situation in 
Lancet Arch,
 refusing to accept an application form does not 
remove the job seeker™s proxy fr
om any pool to be considered 
later when openings arise.  Therefore, I conclude that Respon-
dent™s refusal to accept applications from Goetzman and 
Longuapee did not constitute an ﬁadverse employment actionﬂ 
within the meaning of 
Wright Line
.   
The Wright Line framework requires the General Counsel to 
prove four elements to establish 
a prima facie case.  First, the 
General Counsel must show the 
existence of union or protected 
activities. Here, one applicant 
was the Union™s business man-
ager, who brought along the other two job seekers. Clearly, 
they were all identified with the Union.  I find that the General 
Counsel has satisfied the first 
Wright Line
 requirement. 
Second, Wright Line
 requires proof that the employer knew 
about the protected activities. 
 Union business manager told 
Jackson, ﬁwe are going to try and organize your companyﬂ and 

Jackson replied ﬁThat™s obvious.ﬂ
  The General Counsel has 
established the second 
Wright Line
 element. 
However, the General Counsel 
has not established the third 
requirement, that there has been an adverse employment action.  
As discussed above, I have co
ncluded that the Respondent™s 
refusal to accept applications did not cause or constitute an 

ﬁadverse employment action.ﬂ  I 
believe this conclusion is con-
sistent with the Board™s decision in 
Lancet Arch
, and therefore 
recommend that the 8(a)(3) allegation raised by complaint 
paragraph 12 be dismissed.
16                                                           
 16 It is not necessary to go further with the 
Wright Line
 analysis be-cause failure to prove any of the four
 requirements results in failure to 
establish a prima facie case.  However, should the Board disagree with 
my conclusion at the third step, I note that I would find that the General 
Counsel also has not established the fourth element, a link or nexus 
between the adverse employment action and the protected activities.  
Based on the credited evidence, I conclude that the Respondent did not 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 542However, the refusal to accept applications must also be ana-
lyzed to determine whether it constitutes an independent viola-
tion of Section 8(a)(1).
17   
The General Counsel contends that 
the Respondent changed its applicat
ion procedure as a device to 
make it more difficult for electricians affiliated with the Union 
to apply.  Thus, the General Counsel cites 
M & M Electric Co.,
 323 NLRB 361 (1997). 
In M & M Electric Co.,
 an electrical contractor changed its 
hiring practices when a union be
gan trying to organize its em-
ployees.  Previously, this employer had accepted all applica-
tions for employment.  However,
 the new practices it imple-
mented included hiring former em
ployees first, hiring employ-
ees recommended by other employers or by other nonunion 
contractors or who had been observed by the employer™s repre-
sentatives on a jobsite, and hiri
ng from unknown applicants as a 
last resort. 
In a decision affirmed by the Board, the judge found that 
these changes ensured that Res
pondent was ﬁable to screen out union adherents by merely telling them Respondent is not hir-
ing and refusing to give them applications.ﬂ  Id. at 370. 
The facts in that case contrast sharply with the facts I find 
here.  Colburn Electric did not ch
ange its hiring practices in a 
way that narrowed the area of consideration to those applicants 

unlikely to be associated with the Union. It simply stopped 
considering all applicants be
cause it already had found the 
workers it needed. 
It is not unlawful for an employer to stop hiring when it has 
already hired, or made commitments to hire, too many people.  
Similarly, the law does not requ
ire an employer to go through 
the motions of the hiring process, or pretend to be hiring, when 
management has decide
d that more employees aren™t needed. 
The record may suggest that Owner Colburn and Foreman 
Jackson had somewhat different opinions about how many 
employees would be needed.  It 
would not be the first time that a supervisor in the field and his superior at headquarters 
reached different conclusions about how to proceed.  There is 
nothing either surprising or suspicious about that. 
At his Tulsa headquarters, Colburn certainly had a closer 
view of the accounting ledgers and balance sheets than of the 
dangling cables and boxes of supp
lies which his foreman saw at 
                                                                                            
                                                           
accept employment applications on December 4, 1995, because it had 
already decided whom it would hire. 
 Since applications were used to 
document hiring decisions already made, and not as a tool for making 

those decisions, it would serve no purpose for Respondent to accept 
applications from Goetzman and Lo
nguapee.  Jackson later accepted an 
application from Russell.  However, 
I find that he did so not because 
the Respondent expected to hire any more employees for this job, but 
because Russell was the Union™s busin
ess manager, and the Respondent 
wished to be cautious. 17 In the case of an 8(a)(1) violati
on, it is the message itself, whether 
communicated in the form of a statement or signified by an act of dis-
crimination, which may violate the la
w by interfering with, restraining, 
or coercing employees in the exercise
 of their rights guaranteed by Sec. 
7 of the Act.  To determine whether the alleged changes in hiring prac-
tices violate Sec. 8(a)(1), I must focus on whether those changes rea-
sonably would tend to interfere with
, restrain, or coerce employees in 
the exercise of Sec. 7 rights, and 
not on what motivated the Respondent 
to make the alleged changes. 
 the Louisiana jobsite.  So it is 
understandable that he and Jack-
son would be concerned about different things.  While Jackson 
focused on getting the project done on time, Colburn pondered 
over the cost. 
It is also understandable that 
Colburn™s opinion prevailed.  
He was the boss.  And it is equally understandable, particularly 
after Colburn™s ﬁhissy,ﬂ that when Jackson received the order 
not to offer jobs to any more people, he followed it. 
Apart from declining to accept applications after it had made 
its hiring decisions, the Responde
nt did not change its hiring 
practices in other ways which w
ould make it less likely or con-
venient for job seekers with uni
on affiliations to apply. The 
other possible changes in Respon
dent™s hiring practices warrant 
some discussion. 
The orders Jackson received from the home office included a 
requirement that applicants be instructed first to call the Tulsa 
headquarters.  That certainly gave higher management informa-
tion needed to oversee the hiring process from a distance, and 
helped assure that it did not ag
ain get out of hand.  However, having the job seeker initiate the hiring process with a call to 

Respondent™s headquarters does not, in any obvious way, make 
it less likely for someone with union connections or sympathies 
to apply.  Moreover, as noted
 above, it was not really a new 
requirement.  The November 28, 1995 ﬁhelp wantedﬂ adver-
tisement which generated so mu
ch response also listed a num-
ber to contact at the Res
pondent™s Tulsa headquarters. 
The heavy response to that November 28 advertisement, so 
much greater than the response 
to a previous advertisement, 
appears to have caused more than one unexpected effect.  It 
certainly played a role in J
ackson™s making employment com-
mitments to too many people.  It
 also generated a lot of foot 
traffic at the jobsite, as applicants went to the company trailer 

seeking employment. 
The presence of so many visitors in a hard hat area raised the 
concerns of the general contractor and its insurance carrier.  So 
the general contractor told Colburn Electric to interview the 
applicants elsewhere.  This change in interview location, dis-
cussed further below, also did not
 make it less likely or less 
convenient for job seekers with 
union sympathies or affiliation 
to apply.
18 Moreover, the changes made by
 Colburn Electric were both 
more limited than, and qualitatively different from, the changes 
made by the respondent in the 
M & M Electric Co.
 case.  The 
respondent there figuratively pu
t on blinders, looking only to 
those sources unlikely to yield prounion workers.  Colburn 
Electric took no such step. 
The record does not establish that the Respondent began 
casting its nets in different wa
ters, and the General Counsel 
does not allege that the Responden
t made this kind of change.  
Instead, the General Counsel contends that Colburn Electric 
stopped giving out application form
s.  It certainly did, after it 
had decided whom it would hire as soon as the shipment of 
light fixtures arrived.  It is difficult to conclude that refusing to 
 18 Although unlawful motivation is not an element of an 8(a)(1) vio-
lation, the complaint has alleged the changes in hiring practices to 
violate Sec. 8(a)(3), as well.  I find that Respondent made such changes 
for nondiscriminatory reasons unrelated to the Union. 
 COLBURN ELECTRIC CO. 543give out applications to anyone
, which I find to have been the 
case on December 4, 1995, selectively excluded applicants who 
favored the Union or tended to do so. 
In sum, Respondent never changed its hiring practices in a 
way that would reduce the likelihood of netting prounion appli-
cants.  It did not limit consider
ation to its previous employees 
or give preference to those who worked in nonŒunionized job 
settings, as the respondent in 
M & M Electric Co
. had done. I find that the General Counsel has 
failed to establish that Re-
spondent violated the Act as alleged in paragraph 12 of the 
complaint.  Therefore, I recommend that this allegation be dis-
missed. 
B. December 4, 1995ŠAlleged Refu
sal to Allow Job Applicants 
to Fill Out Applications and 
Alleged Refusal to Consider  
These Applicants for Employment 
Paragraph 13 of the complaint alleges that about December 
4, 1995, the Respondent refused 
to allow job applicants Ken-
drick E. Russell, Wallace Rola
nd Goetzman, and Donald E. Longuepee to fill out applications
 at the jobsite.  Respondent denied this allegation. 
Complaint paragraph 14 alleges that since about December 
4, 1995, Respondent refused to consider these same individuals 
for employment and refused to 
employ them.  In its answer, 
Respondent admitted this allegation. 
Paragraph 22 of the complaint alleges that the conduct de-
scribed in paragraphs 13 and 14 vi
olated Section 8(a)(1) and (3) 
of the Act. As discussed above, the gene
ral contractor, Nabholz Con-
struction, had ordered the Respondent to discontinue its prac-
tice of taking applications at 
the jobsite because Nabholz and 
its insurer were concerned about the number of people walking 
around the jobsite without hard hats.  (Tr. 553.)
19 The Company then began meeting with job applicants at a 
nearby fast food restaurant,
20 and posted a sign to this effect on 
the trailer it used as an office at the jobsite.  It would meet with 
all applicants, regardless of union
 affiliation or sympathies, at 
this same place.
21                                                           
                                                           
19 I base this finding in part on the credited testimony of Gerald 
Dees, the general contractor™s repres
entative at the jobsite.  However, 
because motive is not an element of 
an 8(a)(1) violation, the reason for the change in application procedure did not affect whether or not it was 
lawful under this section of the Act. 
20 The general contractor™s project superintendent, Gerald Dees, 
credibly testified that this fast food restaurant was about 50 feet from 

the jobsite.  (Tr. 553.) 
21 The General Counsel contends 
that the Respondent™s bookkeeper 
at the jobsite, Francine Jackson, told 
a job applicant, Patrick Clary, that 
they had to complete the application 
at a fast food restaurant because 
the Union had been ﬁmessing with th
em.ﬂ  When he applied for work, 
Clary did not disclose that he was 
a union organizer and also did not 
tell Francine Jackson that he was 
tape recording the conversation. 
This tape recording is of very poor
 quality.  Much of it is unintelligi-
ble, and, I find, it has little if any 
probative value.  Moreover, for rea-
sons discussed below, I do not credit 
Clary™s testimony.  I do not find 
that Francine Jackson made the statement attributed to her.  However, 
even were I to assume that Francine
 Jackson made such a statement, it 
would not affect my conclusion that
 Respondent did not violate Sec. 
8(a)(1) by taking applications at the re
staurant rather than in its trailer 
on the jobsite. 
Later, on December 4, 1995, Jackson telephoned Russell and 
asked him to meet at 9 a.m. the next day at Shoney™s Restau-
rant, so that Jackson could give
 Russell an application to fill 
out.  Jackson clearly made this
 contact after conferring with 
Colburn Electric management in Tulsa.
22   According to a tape 
recording which Russell made when Jackson phoned him, Rus-
sell asked ﬁwhat about the other 2 guys,ﬂ to which Jackson 
replied, ﬁThey didn™t say anythi
ng to me about the other two 
guys.ﬂ  (GC Exhs. 24 and 25.) 
Russell completed the applicat
ion during his meeting with 
Jackson at the restaurant.  He then asked, ﬁWhat about the other 
two guys?ﬂ  Jackson replied, ﬁI
 think we™re not going to take any more applications.ﬂ  (GC Exhs. 26 and 27.) 
I find that the Respondent did not refuse to allow Russell to 
fill out an application, as alleged in complaint paragraph 13 
although it did not allow him to submit one at the jobsite.  In-
stead, it received one from him at a restaurant about 50 feet 
from the jobsite.  However, the 
Respondent did refuse to allow 
Goetzman, and Longuepee to subm
it applications, as alleged. 
Respondent admits, and I find, th
at it refused to consider 
Russell, Goetzman, and Longuepee for employment, and re-
fused to employ them.  As not
ed above, these job applicants 
clearly fell within the category of ﬁemployeesﬂ protected by the 
Act.23 For the reasons stated in the 
section above, I have found that 
Respondent™s refusal to allow Goetzman and Longuapee to 
submit job applications did not constitute a violation of Section 

8(a)(1) or Section 8(a)(3).  Now, I must determine whether 
Respondent™s refusal to consid
er and to hire Goetzman, 
Longuapee, and Russell constituted unlawful discrimination 
under the Act.  Analytically, an 
unlawful refusal to consider an 
applicant for employment shoul
d be distinguished from an 
unlawful refusal to hire, so I will begin with Respondent™s ad-
mitted refusal to consider the three job applicants. 
In Ultrasystems Western Constructors, 316 NLRB 1243 
(1995), the Board applied a four-part test to determine whether 

an employer unlawfully had refuse
d to consider job applicants.  
The Board later affirmed a judge™s
 decision using this same test 
in The 3E Co.
, 322 NLRB 1058 (1997). 
Under the framework applied in 
Ultrasystems and The 3E 
Co., the General Counsel may esta
blish that an employer has 
refused to consider a job appli
cant, in violat
ion of Section 
8(a)(3) and (1) of the Act, by proving the following four ele-
ments: (1) the employer is covered by the Act; (2) the employer 
at the time of the purportedly illegal conduct was hiring or had 
concrete plans to hire employees; (3) antiunion animus contrib-
 22  In her capacity as secretary at th
e jobsite, Francine Jackson kept a 
log which confirms that Owner Samuel
 Colburn instructed her husband, 
Robert Jackson, to call Russell and arra
nge to give him an application.  
An entry for December 4, 1995, states
, in part, ﬁSam [Colburn] called 
Bob [Jackson] later that afternoon and told Bob to get in touch with 
Ricky Russell and set up an appointment.ﬂ  R. Exh. 5.  I do not con-
clude that by making this appoint
ment, the Respondent was signifying 
that it again had plans to hire.  Ra
ther, I find that Colburn was being 
cautious because Russell was a union official. 
23 Additionally, the fact that Russell was also the Union™s business 
manager did not affect his status 
as an ﬁemployeeﬂ protected by the 
Act.  NLRB v. Town & Country Electric, 
516 U.S. 85 (1995). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 544uted to the decision not to consid
er, interview, or hire an appli-
cant; and (4) the applicant 
was a bona fide applicant. 
The Respondent has admitted that it is an employer covered 
by the Act.  Therefore, the first requirement has been satisfied. 
Second, the General Counsel must prove that at the time of 
the purportedly illegal conduct, the Respondent was hiring or 
had concrete plans to hire em
ployees.  On December 4, 1995, 
the Respondent did have plans to
 hire employees, but already 
had decided whom it would hire
 and had made oral commit-
ments to those individuals.  Fore
man Jackson credibly testified 
that he made these commitments
 on or before November 30, 1995.  (Tr. 103Œ104.)
24 Owner Colburn™s testimony, wh
ich I also credit, indicates 
that he thought Jackson had ma
de commitments to too many 
applicants, but nonetheless, he in
structed Jackson to tell these 
applicants to come to work afte
r a shipment of light fixtures 
arrived.  The record convincingl
y establishes that Jackson fol-
lowed these instructions. 
Because these individuals did not submit written applications 
until shortly before they began employment, the Respondent™s 
records do not reflect when Jackson extended the oral commit-
ment to each of them.   However, I do not find that the absence 
of written confirmation detracts from Jackson™s credibility.
25                                                             
                                                                                             
24  The testimony of Patrick M. Clary, a witness for the government, 
corroborates Jackson.  Clary saw the Company™s November 28, 1995 
ﬁhelp wantedﬂ advertisement, telephone
d the main office number given 
in the advertisement, and received inst
ructions to report to the jobsite.  
That same day, Clary went to the jobsite and met with Jackson. 
Clary testified that at this mee
ting with Jackson on November 28, 
Jackson said he could use Clary as soon as a shipment of light fixtures 

arrived.  (Tr. 486.)  He did not file a written application at that time, but 
did so after receiving a telephone 
message from the Company on De-
cember 5.  He began work the next day.  (Tr. 487Œ488.) 
25 Jackson™s testimony that he made oral commitments to hire certain 
applicants could be open to challenge
 as simply too convenient.  How-
ever, there are reasons to believe him in addition to my observations of 

his demeanor while testifying. 
As noted above, Patrick M. Clary, a witness for the General Coun-
sel, gave testimony which corroborat
ed Jackson™s version.  The Com-
plaint alleges Clary to be a discriminatee, and therefore, it was not in 

his interest to give testimony 
supporting the Respondent™s theory.  
Moreover, another alleged discrimina
tee who testified for the General Counsel, Eugene Cage, ga
ve testimony largely consistent with Jack-
son™s version except that, according to Cage, Jackson merely told him 
to ﬁcheck back within 
a weekﬂ rather than explicitly promising him a 
job.  (Tr. 345.)  However, Jackson 
did hire Cage, and did not require 
him to complete a job application unt
il the time Cage reported to work.  
Therefore, the testimony of both Cl
ary and Cage indicates that persons 
hired did not file written applicati
ons until right before they reported 
for duty. 
The absence of written documentation is
 also consistent with the fact 
that Respondent is a relatively small employer, rather than a large com-
pany with an elaborate personnel staff.  In the fashion of a ﬁMom and 
Popﬂ business, Jackson supervised th
e electricians at the jobsite and his 
wife handled the paperwork. 
Just as a lack of staff may have
 discouraged paperwork, the ﬁcul-
tureﬂ of the industry itself would appear consistent with doing a mini-
mum of record keeping.  Skilled craftsmen may well place a higher 
value on getting things done than
 on writing things down, and may 
deem a written job offer unnecessary wh
en ﬁa man™s word is his bond.ﬂ  
When Owner Colburn learned that Jackson had made commitments to 
Under the second requirement of the test applied in 
Ultrasys-tems and The 3E Co.,
 the General Counsel bears the burden of 
proving that at the time of the purportedly unlawful conduct, 
the employer was hiring or had concrete plans to hire employ-
ees.  However, the General Counsel has not proven that, as of 
December 4, 1995, the Respondent was hiring or intended to 
hire anyone other than the indi
viduals it had previously se-
lected, but who could not be put 
to work until the shipment of 
light fixtures arrived. 
The law does not require that
 the Respondent revoke these 
hiring decisions and instead offe
r employment to the three men 
who showed up later seeking 
work.  Consummating a previ-

ously made hiring decision follows the selection process in the 
same way that presentation of the winner™s trophy comes after 
the race itself.  It does not en
tail a fresh contest among appli-
cants, or a new choice of whom 
to employ.  An applicant can-
not be excluded unlawfully from being considered unless he 
seeks to be a candidate while 
the selection process is going on 
or about to start.  In this case, it was already over. 
In sum, I find that the General Counsel has not carried its 
burden of proving that at the time of the allegedly unlawful 
action, the Respondent was hiring 
or had concrete plans to hire employees.  I conclude that Respondent did not violate the Act 
by refusing to consider Russe
ll, Goetzman, and Longuepee for 
employment.
.26
 The complaint also alleges that since about December 4, 
1995, the Respondent refused to employ Russell, Goetzman, 
and Longuepee.  This allegation may be analyzed under the 
framework established in 
Wright Line, supra. The evidence clearly establishes the first two elements that 
the General Counsel must prove 
to make a prima facie case.  
When he spoke with Jackson on December 1, 1995, Russell 

plainly stated his intent to 
organize the Respondent™s employ-
ees.  Thus, the General Counsel 
has established both that the 
alleged discriminatees were enga
ged in union activities, and 
that the Respondent knew about it. 
At the third step, 
Wright Line requires the General Counsel 
to prove that the Respondent took an adverse employment ac-
tion.  Respondent has admitted th
at it refused to hire Russell, 
Goetzman, and Longuepee.  As 
noted above, these three men 
unquestionably are ﬁemployeesﬂ as th
at term is used in the Act, 
and fall within its protection.  However, the question of what 
 hire more people than Colburn thou
ght necessary, he did not tell Jack-
son to go back on his word.  Instead, he instructed Jackson to put those 
people to work after the light fixtures
 arrived.  Considering all of these 
circumstances together, the absen
ce of paperwork documenting the 
hiring commitments does not change my impression that Jackson was a 
truthful witness, and I credit his testimony. 
26 In case the Board disagrees with my conclusion at step 2 of the 
Ul-trasystems analysis, I make the following 
findings with respect to the 
issues raised at the third and fourth steps.  At step 3, I find that the 
government has not established, by a preponderance of the evidence, 
that animus against the Union motivated the Respondent in excluding 
Russell, Goetzman, and Longuepee from 
consideration.  At step 4, I 
find that these individuals were employed in the electrical construction 
industry and were bona fide
 job applicants.  See 
Blaylock Electric
, 319 
NLRB 928 fn. 1 (1995); 
Windemuller Electric, 
306 NLRB 664 (1992). 
 COLBURN ELECTRIC CO. 545constitutes an ﬁadverse employment actionﬂ for this particular 
type of employee is a bit more difficult. 
Before deciding whether the Respondent has taken some ac-
tion adverse to their employment status, it is necessary to de-
termine what that status entails.  Because the men are job appli-
cants, their legal status as ﬁemployeesﬂ under the Act does not 
entitle them to a paycheck or, necessarily, to be hired.  How-
ever, it does entitle them to be treated in a manner free of any 
discrimination based on their uni
on activities, affiliation, or 
sympathies. 
If an employer decided to hire more workers, but rejected 
certain applicants because of their union ties, that action would 
deprive them of the legal rights they enjoyed as ﬁemployeesﬂ 
under the Act.  Therefore, it w
ould constitute an ﬁadverse em-
ployment action.ﬂ  On the other hand, when an employer hires 
no one, there is no employment act
ion, adverse or otherwise. 
The Board has held that a necessary element of proving a re-
fusal to hire allegation involves
 showing that the employer was 
hiring at the time.  In 
GM Electrics
, 323 NLRB 125, 128 (1997), the Board listed the elem
ents which, ﬁcombined with the proof of animus, make out a 
prima facie case that hostility 
to union activity or affiliation was a motivating factor in an 
employer™s failure to hire: uni
on activity, employer knowledge, 
and timing, and the availability 
of jobs for the applicants.ﬂ 
In Bay Control Services
, 315 NLRB 30 (1994), the Board 
adopted a judge™s finding that an employer did not violate Sec-
tion 8(a)(3) of the Act by refu
sing to hire certain union mem-
bers on the dates alleged, but re
jected portions of the judge™s 
reasoning.  Instead, the Board stressed that, ﬁas the judge 
found, there was no showing that there were jobs available for 
new hires on those dates.ﬂ  Id
. at 30, fn. 2.   
In this case, the General Counsel
 has not proven that the Re-
spondent was hiring employees 
on December 4, 1995.  Rather, 
the record shows that Foreman 
Jackson had made commitments to hire certain applicants, but had 
to wait until the light fixtures 
arrived before putting them to work.  Considering that Owner 
Colburn believed Jackson had 
extended commitments to too 
many workers, and told Jackson not to take any more applica-
tions, the prospects that Jackson 
would be hiring others in the 
future were not great. 
Moreover, once the light fixtures 
were installed, the need for 
workers would diminish. Although some tasks, such as fixing 
defects noted on the ﬁpunch list
ﬂ would require some employ-
ees, the work force would not be expanding.  Jackson told Rus-
sell on December 1, 1995, that a
bout 6 weeks work remained 
on the project and then, Jackson said, ﬁWe™re gone.ﬂ (GC Exh. 

22.) In sum, the evidence does not 
establish either that Respon-
dent was hiring on December 4, 1995,
 or had concrete plans to 
do so.  Therefore, I cannot find that Respondent took any ad-

verse employment against Russe
ll, Goetzman, or Longuepee by 
failing to offer them jobs.  Th
e General Counsel has not proven 
the third 
Wright Line element, and therefore has not established 
a prima facie case.   
Additionally, I conclude that the evidence fails to establish 
any independent violation of Sec
tion 8(a)(1).  I recommend that 
these allegations be dismissed. 
C. .Jackson™s Alleged December 
5, 1995 Statement that Re-
spondent Would not Hire Employ
ees Because of their Union Membership, Activities, or Sympathies 
Complaint paragraph 7 alleges 
that about December 5, 1995, 
the Respondent, by Foreman Jackson,
 at its jobsite, advised its 
employees that it would not hire
 individuals because of their 
union membership, activities, or 
sympathies.  To prove this 
allegation, the General Counsel re
lies on a tape recording of a 
conversation Clifford Zylks test
ified he had with Jackson on that date.  (GC Exh. 28.) 
The Union paid Zylks as a fullŒtime organizer during the 
same period he was on the Re
spondent™s payroll as an em-
ployee.  Zylks testified that his December 5, 1995 conversation 
with Jackson took place at the jobsite, and that two other per-
sons, Steve Palmer and Francine Jackson, were also present.  
(Tr. 376.)  Zylks did not tell Foreman Jackson that he was re-
cording their conversation. 
The General Counsel played the tape at the hearing.  Most of 
it was unintelligible, and although I received the recording into 
evidence, I rejected a transcript which Zylks testified he made 
from the tape.
27   Much of the tape was unintelligible, making it 
difficult to determine the accuracy of the transcript Zylks 
made.28 Apart from the question of what was said, the tape leaves un-
resolved who said it.  Zylks testified that four individuals were 
present during this conversation, and three of them were men.  I 
have not credited Zylks and do not consider his testimony reli-
able, but even assuming that Zylks made the tape at the time 
and place he testified, the di
storted sound quality makes it diffi-
cult to distinguish among the voi
ces.  Moreover, the frequent 
unintelligible portions of the tape interrupt the normal flow of 
words in a conversation, leaving the understandable parts with-
out context.
29                                                           
 27 Because the General Counsel played the tape during the hearing, 
some of the words spoken on it appear in the hearing transcript pre-
pared by the court reporter, but the 
transcript simply describes many 
portions as ﬁinaudible.ﬂ  (Tr. 456Œ464.)  From my own review of the 
tape recording, I am not certain a
bout the accuracy of the hearing tran-
script.  However, I have not ordered 
the transcript corrected because the 
poor quality of the recording leaves 
uncertainty as to what actually had 
been said on the tape. 28 Although Respondent objected to admission of tape recordings 
and transcripts on the basis that th
ey were made without Jackson™s 
knowledge or consent, I received into
 evidence a number of recordings 
and transcripts over those objections. 
 Under Board precedent, the tape 
recordings clearly are admissible.  
Williamhouse of California, Inc
., 317 NLRB 699 (1995); 
Wellstream Corp.
, 313 NLRB 698, 711 (1994); 
and Plumbers Local 598 (Rust/W.S.H.)
, 255 NLRB 450, 462Œ464 
(1981).  I rejected Zylks™ transcript of the December 5, 1995 conversa-
tion not because he had made the 
recording without Jackson™s knowl-
edge and consent, but rather because
 the evidence did not establish that 
the transcript (GC Exh. 29) reliabl
y reduced to writing what actually 
had been said.  The danger of unfa
ir prejudice and confusion warranted 
its exclusion.  See Fed.R.Evid. 403; see also fn. 3, above. 
29 As noted above, the poor audio quality also makes it impossible to 
tell, by listening, whether the tape had been edited or altered.  Based on 
my observations of the witnesses, 
I have not credited Zylks, and my 
doubts about his testimony also make 
me cautious about placing trust in 
his tape. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 546Zylks™ testimony does not resolve these questions, and other 
evidence does not support finding 
the violation alleged.  Thus, 
the General Counsel called Jackson as a witness before Zylks 
testified, and did not ask him about the purported conversation 
or the tape. The Respondent called Francine 
Jackson to testify, but she 
did not refer to the alleged conversation.  Although the General 
Counsel asked her if her husband had had a conversation about 
the Union with another employee, David West, the General 
Counsel did not inquire about the December 5, 1995 conversa-
tion on Zylks™ tape.  The other witness to that conversation, 
David Palmer, did not testify at all. 
The tape recording also stated that the date was December 4, 
1995, but Zylks testified that this
 date on the tape was wrong.  
(Tr. 456.)  That, too, calls into
 question its reliability.  Addi-
tionally, based on my observations
 of the witnesses, I do not 
credit Zylks™ testimony. 
In sum, the credited evidence does not establish that Jackson 
made the statements alleged in 
paragraph 7 of the complaint.  
Therefore, I recommend that this allegation be dismissed. 
D. Respondent™s Alleged Change
 of Hiring Practices  
on December 6, 1995 
Complaint paragraph 15 alleges that about December 6, 
1995, Respondent changed its hi
ring practices by accepting 
applications at a Wendy™s restaura
nt located next to its jobsite.  
The complaint further alleges that this change violated both 
Section 8(a)(1) and (3) of the Act. 
There is no dispute that sometime in early December 1995 
Respondent began interviewing j
ob applicants at a restaurant 
about 50 feet from the jobsite, ra
ther than at the jobsite itself.  
The credited evidence
30 establishes that th
e general contractor, 
acting upon insurance concerns, told Colburn Electric that job 
applicants should be intervie
wed off the construction site. 
Paragraph 15 does not allege 
that any specific person has 
been discriminated against ﬁin regard to hire or tenure of em-
ployment or any term or condition of employment.ﬂ  29 U.S.C. 
§ 158(a)(3).  Moreover, no paragraph of the complaint fills in 
the necessary information missing from paragraph 15, the name 
of an individual who suffered an
 adverse employment action, a 
required element of the General Counsel™s case under 
Wright 
Line.31  Not only does the complaint fail to plead that any per-
son has suffered such an advers
e employment action because of 
the change alleged in paragraph 15, the evidence does not es-
tablish that such harm has occurred. 
There is also another barrier to establishing that the change 
alleged in complaint paragraph 15 violates Section 8(a)(3).  
Apart from the necessity of showing that the respondent has 
                                                          
 30 Based on my observations of the witnesses, I have credited Gerald 
Dees, of Nabholz Construction, the ge
neral contractor at the jobsite, 
and Jackson™s testimony, which is consistent with Dees™ testimony. 
31 Even assuming that the 8(a)(3) di
scrimination alleged in complaint 
par. 15 should be evaluated in accordance with 
Lancet Arch, which 
does not require a showing that the Respondent was hiring or planning 
to hire, Sec. 8(a)(3) still requires 
a showing that someone has been 
subjected to some form of discrimination.  The absence of an alleged 
discriminatee would, in my view, pr
eclude a finding that there has been 
such discrimination. 
engaged in discrimination, as 
manifested by an adverse em-
ployment action, Section 8(a)(3) 
also requires proof that such discrimination encouraged or discouraged membership in a 
labor organization. 
The evidence does not establish that moving the location for 
interviews and applications a s
hort distance to the fast food 
restaurant discouraged prounion applicants, or any applicants, 

from going there for an interview.  The evidence does suggest 
that at times the jobsite was muddy, and to that extent at least, 
the fast food restaurant reasonably would seem more inviting 
than the construction site trailer. 
With respect to the issue of animus, I find that the Respon-
dent changed where it accepted applications and interviewed 
applicants because the general c
ontractor told it to do so, and 
not from any antiunion motivation.  For all of these reasons, I 
recommend that the 8(a)(3) violation alleged in complaint 
paragraph 15 be dismissed. 
Because evidence of unlawful motivation is not an element 
of an 8(a)(1) violation, I need not and will not consider the 
Respondent™s reasons for intervie
wing applicants at the fast 
food restaurant when I determine whether this section of the 
Act has been violated.  I find no
 objective basis for concluding 
that moving the location of job interviews 50 feet from the 

jobsite reduces the likelihood that prounion workers will apply 
for or be interviewed for a job.  Similarly, the evidence does 
not establish that relocating job 
interviews this short distance 
imposes any increased burden on any applicant, whether sym-

pathetic to the Union or not. 
To violate Section 8(a)(1), the 
conduct at issue must in some 
way interfere with, restrain, or coerce employees in the exercise 
of their right to form, join, or 
assist labor organizations, to bar-
gain collectively through represen
tatives of their own choosing, 
to engage in other activities for 
their mutual aid and protection, 
or to refrain from such activities.  The evidence does not estab-
lish that interviewing a job applicant at the restaurant rather 
than in the trailer nearby would have any tendency to interfere 

with, restrain, or coerce employees in the exercise of any of 
these rights.  Therefore, I also recommend that the 8(a)(1) alle-
gation be dismissed. 
E. Alleged December 7, 
1995 Interrogation of  
Employees by Foreman Robert Jackson  (Allegation Withdrawn at Trial)  
Complaint paragraph 9 had alleged that on December 7, 
1995, the Respondent, by Forema
n Robert Jackson, interro-gated employees about their uni
on membership, activities, and 
sympathies, in violation of Sec
tion 8(a)(1) of the Act.  The 
General Counsel withdrew this 
allegation at trial.  Although I 
need not make any findings about
 the allegation, I mention it 
here for clarity and completeness. 
F. December 13, 1995 Discharge 
of Employees Patrick M. 
Clary and Michael Simoneaux 
Paragraph 16 of the complaint alleges that on about Decem-
ber 13, 1995, the Respondent disc
harged employees Patrick M. 
Clary and Michael Simoneaux.  The complaint alleges that 
these discharges violated Section 8(a)(1) and (3) of the Act. 
 COLBURN ELECTRIC CO. 547The Respondent admits discharging Clary and Simoneaux, 
but states that the discharges were for causes unrelated to these 
employees™ protected activities.  I will discuss these discharges 
in alphabetical order. 
On about December 4, 1995, the 
general contractor directed 
Colburn Electric to put up gate signs at the jobsite, so that one gate would be labeled for use by the Respondent™s personnel, 
and the other gate would be used by all others.  This appears to 
have been a ﬁreserve gateﬂ system of the sort typically used to 
assure that picketing directed ag
ainst one subcontractor will not cause the employees of other subcontractors, not involved in 
the labor dispute, to cease work.  The general contractor told 
Colburn it wanted the gate signs up by Monday, December 6, 
1995. On December 12, 1995, Foreman Jackson was at the jobsite 
as employees came to work, 
watching to make sure that 
Colburn Electric™s employees used the gate reserved for them.  

According to Jackson, whom I cr
edit, he warned Clary not to 
go through the wrong gate, but Clary did so anyway.   
Clary™s version is somewhat different from Jackson™s, al-
though he did admit going through the wrong gate.  However, 
Clary claimed that he had already gone through this gate when 
Jackson told him he go through the Colburn gate.  Clary further 
testified as follows: 
 A.  He [Jackson] told me to go through the gate 
marked ﬁColburn.ﬂ  And I turned and I said, ﬁBobby, we 
talked about this yesterday.ﬂ 
And he said, ﬁGo on into work.ﬂ  So I turned and went 
into work. Q.  Which gate did you use? 
A.  Actually, I was already past what they had called 
the gate.  It was just the sidewalk.  [Tr. 503.] 
 I do not credit Clary™s testimony, in part because it appears 
to have an internal inconsistency.  As quoted above, Clary 
stated that when Jackson told him to go through the gate 
marked ﬁColburn,ﬂ he replied, ﬁBobby, we talked about this 
yesterday.ﬂ  But elsewhere in Clary™s testimony, he denied that 
Jackson had talked with him about the gates.  Instead, Clary 
claimed, he and Jackson mere
ly had talked about ﬁwe both 
were going to be civilized and th
ere was going to be no trouble 
on this job.ﬂ (Tr. 502.) 
Obviously, it was in Clary™s interest to deny that Jackson 
previously had told him to use the Colburn gate, just as it was 

in Clary™s interest to claim that he had already gone through the 
wrong gate before Jackson told him to use the Colburn gate.  
Otherwise, Clary would be admitting that he had been in-
structed to use the Colburn gate and had violated that instruc-
tion. However, Clary™s denial that he had been told in advance to 
use the Colburn gate does not have the ring of truth.  If Jackson 

hadn™t told Clary about the gate
s, it seems strange that, when 
Jackson told Clary to go through the Colburn gate, Clary would 
respond ﬁwe talked about this ye
sterday.ﬂ  That reply simply 
doesn™t make much sense if th
ey hadn™t discussed use of the 
Colburn gate. It is not very plausible that 
Jackson would go to the trouble 
of establishing a reserve gate system and then fail to tell his 
employees to use it.  Indeed, Jackson™s presence as employees 
came to work signifies the importance attached to their use of 
the proper gate.  I find Clary™s te
stimony, indicating that Jack-
son had not previously told him to use the Colburn gate, inher-
ently unlikely.
32 Moreover, there are other signifi
cant reasons for my decision 
not to believe Clary.  At the beginning of the hearing, the Gen-
eral Counsel invoked the rule requiring sequestration of wit-
nesses, and I imposed that rule 
in the manner specified by the 
Board in Greyhound Lines, 
319 NLRB 554 (1995).  However, Clary testified that before he took the witness stand, he exam-
ined an exhibit for about 30 minutes and made notes. 
It is not entirely clear whether Clary obtained this exhibit 
from the Union™s representative or from counsel for the General 
Counsel, but Clary testified that 
after he looked at the exhibit, 
he gave it to counsel for the General Counsel.  Neither the Un-
ion nor the General Counsel had asked my permission to show 
the exhibit to Clary before he testified. 
This exhibit was not a transcript
.  However, I conclude that 
showing the exhibit to Clary cr
eated a danger to testimony 
which was to be prevented by my instruction that ﬁcounsel for a 
party may not, in any manner, including the showing of tran-
scripts, inform a witness about the content of the testimony 
given by a preceding witness w
ithout express permission of the 

administrative law j
udge.ﬂ  (Tr. 35Œ36.)
33                                                           
 32 Other parts of Clary™s testimony 
cast doubt on his credibility.  He 
testified that he told Foreman Jackson that the union members ﬁwere 
there to show him the quality of wo
rk that we could do but that we weren™t going to try to organize
 Colburn Electric.ﬂ  (Tr. 501, emphasis 
added.)  Yet Union Organizer Russ
ell™s letter to Jackson identified 
Clary as a member of the ﬁOrganizing Committee.ﬂ  (R. Exh. 21.)  In 
fact, Russell testified that Clary was 
a full-time organizer (Tr. 322) and 
Clary admitted on cross-examination th
at he had been a paid organizer 
for the Union.  (Tr. 517.)  Considering that when Clary made the ﬁwe 

weren™t going to try to organizeﬂ 
statement the Union was paying him 
to be a full-time organizer, the untru
thfulness of this declaration is 
palpable.  A person™s truthfulness off the stand may affect his credibil-

ity as a witness, and I find that it does so here. 
33 The General Counsel™s brief argues that showing an exhibit to 
Clary did not violate the sequestra
tion order because the prohibition 
only concerns testimony, and the exhibit was not testimony.  The ex-
hibit provided to Clary was the daily 
log kept by Francine Jackson, who 
served as secretary at the jobsite, based on information provided by her 
husband, Foreman Robert Jackson.  
(R. Exh. 5.)  It often constituted 
their contemporaneous, or almost 
contemporaneous notes about the 
events which are at issue in this ca
se.  Many of these events involved 
Clary. Although the log was not itself testimony, it summarized Jackson™s 
account of these events and thus provided important information about 
the essence of his testimony.  Robert Jackson testified before Clary, and 
thus was a ﬁpreceding witnessﬂ within
 the meaning of the sequestration 
order. 
The General Counsel™s brief further contends: ﬁNo risk of fabrica-
tion of testimony occurred because 
Clary could not know what other 
witnesses had said about 
[the exhibit he examined] or its contents, or 
even, arguably, that it was a formal 
exhibit that had been admitted.ﬂ  
However, I believe it is unlikely th
at Clary would have examined the 
log for 30 minutes, and made notes a
bout it, if he had no knowledge of 
its significance. 
The sequestration rule protects not only against the risk of deliberate 
fabrication, but also against the possibility that the witness™ recollection 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 548Examining the exhibit for 30 minutes was long enough to 
have had an effect on the witne
ss™s testimony.  More seriously, 
the fact that Clary made notes from the exhibit raises the possi-
bility that he wanted his testimony to be affected by it.  I need 
not determine whether the seque
stration order literally was 
violated to conclude that Clary™s study of this exhibit before 
testifying raises a questi
on about his credibility. 
For this reason, as well the other reasons discussed above 
and my observations of all the w
itnesses, I do not credit Clary™s 
testimony.  Instead, I find that when he came to work on De-

cember 12, he disobeyed Forema
n Jackson™s instruction and 
entered the jobsite through the gate reserved for the workers of 
other employers. 
Later on December 12, 1995, duri
ng his lunch period, Clary, 
along with Clifford Zylks, Herbert (Bo) Brown, and Eugene 
Cage, picketed the jobsite.  Clary testified the picket sign stated 
that Colburn Electric did not provide him or his family with 
health insurance.  The next day, Jackson discharged Clary, 
giving as a reason that Clary had not used the Colburn gate on 
the previous day. 
It appears that Clary was the fi
rst person discharged for fail-
ing to use the Colburn gate, but 
he was not the last.  Jackson 
credibly testified that he also terminated the employment of 

Angelo Konstantinides and Eu
gene Cage for similar infrac-
tions.  There is no evidence that
 Konstantinides engaged in any 
union activity. 
I will evaluate Clary™s discharge under the standards the 
Board promulgated in Wright Line
, 251 NLRB 1083 (1980), 
enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 

(1982).  At the first step of the 
Wright Line analysis, the Gen-
eral Counsel must establish that
 the alleged discriminatee en-
gaged in union or other protecte
d activities.  Clary was a mem-
ber of the Union™s organizing committee and the day before his 
discharge, he picketed the jo
bsite during his lunch period.  
Therefore, I find that the General Counsel has satisfied the first 

Wright Line requirement. 
The General Counsel next must establish that the Respon-dent knew of Clary™s protected activities.  On December 11, 
1995, the Union delivered to the 
Respondent a letter stating, in 
part, ﬁPlease be advised that 
IBEW Local Union 995 is engaged 
in organizing activity with your company, Colburn Electric Co., 
which is protected under Section 
7 of the National Labor Rela-
                                                                                            
 may be affected even without his c
onscious assent.  Clary was a paid 
union organizer as well as an alleged discriminatee seeking reinstate-
ment, and thus had an interest in the outcome of this case on the per-
sonal as well as the professional level.  Reading this log prepared by his 
adversaries, right before he took th
e stand, predictably could have an 
impact on his state of mind, and th
erefore, on the tenor of his testi-
mony. 
In arguing that showing the log to
 Clary did not violate the seques-
tration order, the General Counsel™s br
ief further states that ﬁClary was 
shown documents counsel for the 
General Counsel could reasonably 
expect to be part of his cross-examination.  Therefore, the showing to 
Clary of R Exh. 5 did not violate the 
sequestration rule.ﬂ  However, it is 
not entirely clear to me how Clary c
ould have been cross-examined, let 
alone impeached, with a document he had not prepared, signed, ini-

tialed, adopted, or even seen
 until the day of hearing. 
tions Act.ﬂ  The letter identified Clary as a member of the orga-
nizing committee.  (R. Exh. 21.) 
The Respondent received this letter the day before it dis-
charged Clary.  Moreover, Clary™s picketing was an open activ-
ity which would have been hard to miss. 
Additionally, the log kept by Francine Jackson, based on in-
formation provided by her husba
nd, Foreman Robert Jackson, provides evidence that management knew about Clary™s orga-
nizing activities.  An entry date
d ﬁ12Œ12ﬂ states, in part, ﬁSteve 
Vandura came to Bob & I and told
 us Mike Clary was talking 
about joining the union to him.  Between that time slot.  On 
Colburn Co. Time.  He said he would testify that, that was not 
the first time.ﬂ  (R. Exh. 5.) 
The log entry for this date also records the picketing by 
Clary and others during the lunchbreak.  It then states, ﬁLater 
that afternoon Bob & I were informed that Mike Clary was 
talking union on Colburn Elec. time
 to other guys.ﬂ  (R. Exh. 
5.) In sum, the evidence makes a very strong case of employer 
knowledge.  Therefore, I find that the General Counsel has met 
its burden at the first two steps of the 
Wright Line analysis. 
At the third step, the General Counsel must establish that the 
Respondent took an adverse em
ployment action against the 
alleged discriminatee.  Clearly it did.  It discharged him.  The 
General Counsel has satisfied the third step of the 
Wright Line analysis. 
Finally, the General Counsel mu
st show a nexus or link be-tween the allege discriminatee™s protected activities and the 
adverse employment action.  He
re, the timing is quite suspi-
cious and I find that it is suffi
cient to establish the necessary 
link.  Additionally, the fact that the log kept by the Jacksons 
reflects both Clary™s protected activities and, a little later, 
Clary™s discharge, gives rise to
 a suspicion that the two were 
related. 
Therefore, I find that the General Counsel has established a 
prima facie case.  The burden now
 shifts to the Respondent to 
show that it would have taken the same action against Clary 
even in the absence of protected activity. 
The Respondent discharged Clary because he disobeyed the 
foreman™s instruction and entere
d the jobsite using the gate 
reserved for employees of other companies.  To analyze the 
seriousness of this misconduct, I start with the principle that an 
employer may require that its employees enter and leave 
through the gate designated for their use.  An employer may 
also discharge an employee fo
r disobeying a lawful order, 
which is insubordination. 
In the case of reserve gates at
 construction sites, if an em-
ployee of the company with which a union has a labor dispute 
fails to use the gate reserved for the employees of that com-
pany, and instead uses the gate reserved for neutral employers, 
that action taints, or makes invalid, the neutral gate.  When that 
happens, the union which has the di
spute with the one employer 
lawfully may picket the ga
te reserved for neutrals. 
In this case, if Colburn™s employees used the gate reserved 
for the general contractor and ot
her subcontractors, rather than 
their own gate, then the union lawfully could picket the general 
contractor and other subcontractor
s at their gate.  If employees 
of those companies honored the picket line, then it could shut 
 COLBURN ELECTRIC CO. 549down the entire project.  Therefore, Colburn Electric had very 
important reasons for imposing 
a strong penalty on any of its 
employees who used the wrong gate.  
The General Counsel has not argued that Clary had a right to 
use the neutral gate, but instead has contended that the Respon-
dent seized on Clary™s use of 
the wrong gate as a pretext.  
However, for the same infract
ion, the Respondent also dis-
charged at least two other em
ployees, including one with no 
known union activities and no known ties to the Union.  The 
Respondent took very seriously its duty to preserve the integrity 
of the gates.  Its ability to continue to do work at the jobsite 
presumably depended on it. 
Clary™s work as a paid union organizer did not grant him a 
privilege to use the wrong gate, and thereby destroy the reserve 
gate system because the Union didn™t like it.  He was also a 
Colburn Electric™s employee, and as an employee, he had to 
abide by the same nondiscriminatory company rules that other 
employees had to follow.  See 
NLRB v. Town & Country Elec-
tric, 516 U.S. 85 (1995).  When he broke the rule, he received 
the same penalty that other em
ployees received regardless of 
whether they had or had not engaged in union activity. 
The evidence therefore does not establish that Clary received 
harsher treatment than another employee, without protected 

activity, who broke the same rule. 
 That fact would lead to the 
conclusion that the Respondent has overcome the General 
Counsel™s prima facie case.  
However, and although the Gen-
eral Counsel does not argue the 
case in precisely this way, I 
believe it is also appropriate to 
consider whether the discharges 
of other employees might have b
een a kind of ﬁcoverﬂ to make the termination of Clary™s employment appear legitimate and 
nondiscriminatory.
34 The evidence, after all, clearly documents both Clary™s pro-
tected activities and management™s awareness of those activi-
ties, and his discharge follows rather quickly after Clary pick-
eted the jobsite during his lunch hour, an open example of pro-
tected union activity expressly 
noted in the Jacksons™ log.  
Moreover, the rule in question, to enter and leave by the gate 
reserved for Colburn Electric employees, not only was a recent 
rule but was itself the result of the Union™s activity at the job-
site. In these circumstances, I believe it is appropriate to ask 
whether the gate rule itself was a seine devised to catch and 
remove the union ﬁfishﬂ but which happened to ensnare some 
nonunion ones as well.  I conclude that it was not. 
If the rule had concerned some 
relatively unimportant matter, 
but carried the discharge penalt
y for violation, its motivation 
would be suspicious.  However, the gate rule was of vital im-

portance to Respondent™s continued 
presence at the jobsite.   
Specifically, if the neutral gate, used by persons associated 
with companies other than Colburn Electric, were tainted, then 
it would be lawful for the Union to picket at that gate and the 
                                                          
                                                           
34  The fact that an employee or em
ployees with no union affiliation 
or activity received similar discipline will not make an employer™s 
action lawful if the true reason for the adverse employment action is to 
punish some other members of the affected group for engaging in union 
activity or to discourage employees 
from such activity.  See, e.g., 
Mini-
Togs, Inc.,
 304 NLRB 644, 648 (1991). 
entire project might be shut down.  The general contractor 
would have little choice but to expel the Respondent from the 
project. A neutral gate becomes tainted 
through a ﬁpattern of destruc-
tion,ﬂ for example, when employees of the primary employer, 
with which a union has a dispute, use the gate reserved for neu-
tral employers.  See, e.g., 
Oil Workers Local 3Œ689 (Martin 
Marietta),
 307 NLRB 1031 (1992).  Colburn Electric had a 
compelling interest, therefore, in assuring that its employees 
entered and left the jobsite stric
tly through its own gate, so that 
they did not destroy the neutrality 
of the gate reserved for other 
companies and their workers. 
Colburn Electric™s employees ha
d to be impressed with the 
requirement that they must us
e only their own 
gate, because taking a shortcut which seemed
 merely convenient to them 
could have lasting adverse consequences for the Company™s 
future on the project.  In thes
e circumstances, the penalty of 
discharge for a first offense wa
s commensurate with the seri-
ousness of the violation, and with the harm which Colburn 
itself could suffer if the gate viol
ation occurred.  Thus, the gate 
rule served a legitimate, not a pretextual purpose. 
Additionally, Clary™s open defiance of Jackson™s instruction 
to use the Colburn gate establis
hed his propensity to ignore this 
rule in the future.  His repeated disregard of the correct gate 
easily could establish the pattern of destruction necessary for 
the Union to picket lawfully at a
ll gates.  Clary, by himself, not 
only could destroy the gate system
 but seemed inclined to do so 
but demonstrated an intention to do so by disobeying a direct 

order to use the proper gate. 
The way Clary flouted his supe
rvisor™s instruction suggests that he intended to continue to use the neutral gate and thereby 
destroy its usefulness.  Clary™s role as a paid organizer for the 
Union is consistent with such an intention.  I find that he acted 
from this motivation, and that hi
s choice to use the neutral gate 
was deliberate.
35 I find that by imposing the same
 penalty on Clary it imposed 
on others who violated the gate rule, the Respondent was fur-
thering its legitimate business interests, and not using the rule 
as a ruse or cover for unlawful discrimination. 
In sum, I find that Respondent has carried its burden of 
showing that it would have disc
harged Clary for this infraction 
regardless of his union affiliation and activities.  Therefore, I 
recommend that the allegation that Respondent discharged 
Clary in violation of Section 8(a)(1) and (3) of the Act be dis-
missed.
36  35 Clary™s status as a Colburn Electric employee gave him a power to 
destroy the neutral gate that othe
r paid union officials who were not 
Colburn employees did not possess.  
He could destroy the neutral gate 
simply by using it.  Regardless of 
his simultaneous loyalty to the Union 
as its paid organizer, Clary did not 
have the right to use his special 
status as a Colburn Electric employee to destroy the reserve gate sys-
tem.  Such conduct does not fall w
ithin the protection of the Act. 
36 I do not consider it significant that Jackson waited until the day af-
ter the infraction to discharge Clary for it.  Clary was the first person to 
be disciplined for violating this 
rule and also had engaged in open 
union activity.  It is entirely reasonable that a foreman would want to 

ﬁsleep on it,ﬂ and perhaps consult higher management, before taking 
action in so delicate a situation.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 550With respect to the discharge of Michael Simoneaux, the 
General Counsel characterized Simoneaux as a known union 
activist.  However, the evidence does not establish that Si-
moneaux was a union activist, although, by his own admission, 
Foreman Jackson apparently tho
ught Simoneaux was.  (Tr. 72.) 
Simoneaux did not testify.  Zylk
s and Clary testified that on 
December 13, 1995, at the jobsite near the ﬁgang boxﬂ (where 
tools are kept), Clary gave Si
moneaux a union authorization 
card Simoneaux signed and gave back to Clary.  According to 
Zylks and Clary, Foreman Jackson came up behind Simoneaux 
as he was filling out the card.  (Tr. 387Œ388.) 
Based on my observations of the 
witnesses, as well as for the 
additional reasons discussed above, I do not credit the testi-
mony of either Clary or Zylks.  Another witness, Herbert (Bo) 
Brown, testified that on the day he was discharged, Simoneaux 
had a conversation with Zylks a
bout joining the Union.  How-
ever, Brown did not indicate that Clary was involved in this 

conversation.  Brown also did no
t testify either that Simoneaux 
signed a union card or that Jackson was in the area when Si-

moneaux did so.  (Tr. 218.)
37 As noted, Simoneaux did not testify and from Brown™s tes-
timony, which I credit, I find no basis for concluding that Jack-
son saw Simoneaux sign a union car
d.  It would be expected 
that Jackson, as foreman, would be all around the jobsite, so his 
presence near the ﬁgang boxﬂ would not be out of the ordinary.  
Similarly, the evidence does not establish that the presence of 
two electricians talking at the ﬁgang boxﬂ would be an unusual 
event, or likely to excite suspicion of union activity. 
In sum, I find the evidence insufficient to establish that man-
agement knew that Simoneaux ha
d discussed the Union with Zylks or Clary.  The evidence also is insufficient to establish 

that Simoneaux had signed a union authorization card.  Addi-
tionally, Union Organizer Russell™s December 11, 1995 letter 
to Jackson did not list Simoneau
x as a member of the Union™s 
organizing committee, and I find that he was not.
38 Applying the 
Wright Line
 standards, I find that the General 
Counsel has satisfied the requireme
nt at step 1 by showing that 
Simoneaux discussed the Union with another employee.  Such 
conversation is protected by the Act. 
At the second step, the General 
Counsel must establish that 
the Company knew that Simoneaux was engaged in protected 
activities.  The Genera
l Counsel has met this burden, but in a 
manner which is not without ir
ony.  The General Counsel 
                                                          
 37 Brown™s testimony also raises 
some questions about his accuracy 
as a witness.  For example, Brown 
testified on direct examination that 
although he had attendance problems wh
ile working at Colburn, he had 
not been disciplined for them.  Ye
t on cross-examination, he admitted 
he received a warning about attenda
nce.  Additionally, although Union 
Organizer Russell™s December 11, 1995 letter to Jackson identified 
Brown as a member of the organizing committee, Brown testified, ﬁI 
did not agree to become a member of
 an organizing committee.ﬂ  (Tr. 
232.) 
It would seem in Brown™s interest to admit that he was a member of 
the organizing committee, so his testim
ony that he did not agree to be 
on the organizing committee is certainly not self-serving.  In sum, I find 
that Brown was an honest witness but 
with a less-than-perfect memory.  
38 However, as discussed below, the evidence does establish man-
agement™s belief that Simoneaux 
was engaged in union activities. 
called Foreman Robert Jackson to testify.  The examination 
included the following: 
 Q. Do you remember an employee by the name of Mi-
chael Simoneaux? 
A. Yes. 
Q. And how did his employment relationship with 
Colburn end? 
A. He was fired. 
Q. And you knew he was engaged in union organizing 
on the job at the time you fired him, right? 
A. Yes     [Tr. 72.] 
 By this admission from a supe
rvisor, the General Counsel 
has established that the foreman knew something that may not 
have been the case.  At least the record, far from establishing 
that Simoneaux was an organizer, merely suggests that Si-
moneaux was an employee receptive to being organized.  Yet if 
management believed that Si
moneaux was a union organizer, 
that belief is sufficient to 
satisfy the second step of the 
Wright Line analysis. 
At step 3, the General Counsel must prove that the Respon-
dent took an adverse employme
nt against Simoneaux.  The Respondent did.  It discharged him. 
At the last step, the General Counsel must establish some 
link or nexus between the protect
ed activities of the alleged 
discriminatee and the adverse empl
oyment action.  In the case 
of Simoneaux, that link is tenuo
us at best, because Simoneaux™s 
only protected activity establishe
d by the evidence was talking 
to another employee about the Union.  Moreover, the record 
does not establish that the Respondent was aware of this activ-
ity. 
If there is any link, it must spring from the fact that the Re-
spondent believed Simoneaux to be
 an organizer, and that other 
employees were engaging in prot
ected activity, most notably 
picketing the jobsite.  Although th
is is a relatively weak link, I 
find that it is sufficient to carry
 the General Counsel™s burden at 
step 4.  Therefore, I find that the General Counsel has estab-
lished a prima facie case. 
The burden then shifts to the Re
spondent to establish that it would have discharged Simoneaux in any event, even if he had 
not engaged in protected activities. 
Jackson testified that he disc
harged Simoneaux for not show-
ing up for work.  I credit this testimony, and also credit Jack-
son™s uncontradicted testimony th
at he told Simoneaux this 
reason during the discharge interview. 
Based on my observation of the 
witnesses, I find that Jack-
son was telling the truth.  He 
impressed me as being scrupu-
lously honest, and his testimony is
 consistent with that impres-sion.  For example, Jackson admitted that he ﬁknewﬂ Si-
moneaux to be a union organizer, even though that admission 
clearly was not in his interest. 
Without this testimony, that 
Jackson ﬁknewﬂ Simoneaux to 
be a union organizer, the General Counsel would not have been 
able to establish the second 
Wright Line
 requirement and there-
fore would not have established 
a prima facie case with respect 
to Simoneaux.  I credited th
e testimony because, based upon his 
demeanor, I found Jackson to be te
lling the truth.  Similarly, I 
 COLBURN ELECTRIC CO. 551credit his testimony that the 
reason he discharged Simoneaux 
was because of Simoneaux™s abse
nces, not his union activity. 
The General Counsel contends that a log kept by Francine 
Jackson, based on information 
provided by her husband, Fore-
man Robert Jackson, contains a su
spicious entry with respect to 
the Simoneaux discharge.  For 
Friday, December 8, under the 
words ﬁRec™d shipment of park lot polesﬂ appear words which 
have been scratched out, but most
 of which are still legible.  
The words state ﬁBob fired Michael Simoneaux for not calling 
in for [illegible] days.ﬂ (R. Exh. 5.) 
However, another, longer entry regarding the Simoneaux 
discharge appears in the log for December 13, the day on which 
Simoneaux™s employment was te
rminated.  An obvious expla-nation would appear to be that Francine Jackson began to write 
on the wrong page, realized her mistake, and scratched through 
the entry.  However, the General Counsel did not ask about this 
entry while cross-examining Francine Jackson about the log. 
In these circumstances, I attribute no significance to the 
scratched-through log entry.  I 
find that the Respondent has met 
its burden of rebutting the Genera
l Counsel™s prima facie case 
with respect to the discharge of Michael Simoneaux.  There-
fore, I recommend that this allegation be dismissed. 
G. December 14, 1995 Discharge of Eugene Cage 
Complaint paragraph 17 allege
s that on about December 14, 1995, the Respondent discharged 
employee Eugene Cage.  The 
complaint alleges that this action violated Section 8(a)(1) and 
(3) of the Act. 
The Respondent™s answer admits 
that it discharged Cage, but 
denies that it violated the Act.  Rather, it asserts that it dis-
charged Cage for ﬁjust causeﬂ unrelated to Cage™s protected 
activity.  I will analyze this allegation in accordance with the 
Wright Line criteria. 
At step 1, the General Counsel 
has established that Cage en-
gaged in protected union activ
ity.  On December 11, 1995, the 
Union delivered a letter to Foreman Jackson, which identified 

the members of its organizing committee, and included Cage™s 
number.  On that same day, he
 testified, he began wearing a 
union badge. 
Cage participated in the picketing of the Colburn Electric 
gate on December 12, 1995, and later engaged in an ostensible 
ﬁunfair labor practice strikeﬂ which he testified occurred during 
part of the workday on December 13, 1995.  Thus, the General 
Counsel clearly has proven the first 
Wright Line
 element. 
The General Counsel has also satis
fied its burden at step 2 of 
the Wright Line analysis.  Picketing is an open activity which 
would be obvious to management.  Additionally, Foreman 

Jackson admitted that he knew that Cage had been engaged in 
Union organizing at the time of Cage™s discharge. 
The General Counsel also has met the step 3 requirement of 
showing an adverse employment
 action. The Respondent has 
admitted discharging Cage. 
Finally, the General Counsel has established the step 4 re-
quirement of showing a link or nexus between the protected 
activity and the adverse employ
ment action.  The discharge 
came the day after Cage™s picke
ting, and thus the timing itself 
is sufficient to provide the necessary nexus.  I conclude that the 
General Counsel has established a prima facie case. 
The Respondent asserts that it discharged Cage for the same 
reason it discharged Clary and Kons
tantinides, failure to use the 
Colburn Electric gate after the Respondent, at the direction of 
the general contractor, established 
a gate reserved for its use.   
On direct examination, Cage testified that when Foreman 
Jackson fired him, Jackson did 
not explain or give any reason 
for the action.   According to Ca
ge, Jackson ﬁdidn™t give me no 
reason why he fired; he just said
 I was fired.ﬂ  (Tr. 351.)  Then, 
on cross-examination, Cage admitted that Jackson told him he 
was discharged for using the wrong gate ﬁtwo or three days 
ago.ﬂ  (Tr. 355.)
39 Cage denied being an organizer and denied being a member 
of the Union™s organizing committee.  (Tr. 355.)  Yet the Union 
identified Cage as being on th
e organizing committee in its 
December 11, 1995 letter to the Respondent.  (R. Exh. 21.) 
Cage™s protected activity, wear
ing a union badge, picketing, 
and participating in an ﬁunfair 
labor practice strike,ﬂ clearly 
identified him with the organizing effort.  Moreover, as an al-
leged discriminatee, it was in his interest to demonstrate that he 
had engaged in protected activity, and not in his interest to 
disclaim a role in organizing.
40 These contradictions, and partic
ularly Cage™s denial on di-
rect examination that Jackson ga
ve a reason for his discharge, 
followed by his admission on cross-examination that Jackson 
provided such an explanation, undercut the credibility of 
Cage™s testimony.  For this r
eason, and based on my observa-
tions of the witnesses, I credit Jackson™s testimony, rather than 

that of Cage.  Although I believe Cage was an honest witness and sincerely tried to recall the events as they happened, the 

inconsistencies in Cage™s testim
ony persuade me that Jackson™s 
is more reliable. 
Jackson testified that he discharged Cage for ﬁwalking off 
the job other than through our gate.ﬂ (Tr. 111; see also Tr. 72.)  
I find that Cage did fail to use the gate reserved for Colburn 
Electric employees when he left the jobsite on December 13, 
1995.41                                                           
 39 On recross-examination, Cage testified that he was not sure but 
thought the day of his discharge was a Monday.  According to the log 
kept by Francine Jackson, her 
husband discharged Cage on Friday, 
December 15, 1995 ﬁfor not using our entrance on 12Œ13.ﬂ  (R. Exh. 5.) 
40 Additionally, in response to a question on redirect examination, 
Cage said that he did not partic
ipate in any union activity on a volun-
tary basis, but in response to the next question, agreed that he partici-
pated in union activity because he wanted to do so.  (Tr. 362.)  How-
ever, I believe that these responses resulted merely from misunder-
standing the question. 
41 Although signs marked the entrances to the jobsite, there was no 
fence to prevent workers from entering or leaving at locations other 

than the designated gates.  I find that Cage walked off the job without 
using either the gate designated fo
r Colburn Electric employees or the 
gate reserved for others. 
Cage denied using the wrong gate but he did not specifically deny 
leaving the jobsite without going through a gate at all.  Therefore, a 
finding that Cage failed to use the 
gate reserved for Colburn Electric 
does not require a choice between the 
testimony of Cage and Jackson.  
However, to the extent that the tes
timony of these witnesses is in con-
flict, for the reasons discussed above I credit Jackson. 
It may also be noted that Cage 
engaged in picketing on December 
13, 1995, after which he returned to work.  There is no contention that 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 552For the reasons discussed above with respect to the discharge 
of Clary, the Respondent had a legitimate, important interest in 
making sure that the reserve gate system it had established 
remained untainted.  It discharged employees for failing to use 
the Colburn Electric gate regardless of their union activity or 
lack of it.  Therefore, I find that Respondent has established 
that it would have discharged Cage even in the absence of un-
ion activity, and has carried its burden of rebutting the General 
Counsel™s prima facie case.  I recommend that the allegations 
that Respondent unlawfully disc
harged Eugene Cage be dis-
missed. 
H. December 21, 1995 Alleged 
Promulgation of Rule Prohibit-
ing Discussion of Uni
on During Working Hours 
Complaint paragraph 10 alleges that Respondent violated 
Section 8(a)(1) of the Act on about December 21, 1995, by 
promulgating and maintaining at its jobsite a rule prohibiting its 
employees from talking about union matters during working 
hours. Respondent has denied this allegation.  However, Foreman 
Jackson testified that he calle
d a meeting of employees and 
asked them to sign a document stating:  ﬁTo Whom It May 

Concern.  There has been 
union activities going on during 
working hours.  THIS WILL NOT BE TOLERATED.  THIS IS 
A WARNING.  If this happens again anytime except breaks or 

lunch you will be fired.ﬂ  (R. Exh. 8.)  He told the employees to 
sign this document, and 10 of them did. 
I find that this rule violates Section 8(a)(1) of the Act. 
The Respondent contends that, in
 accordance with the prin-
ciple that ﬁworking time is for work,ﬂ it lawfully may prohibit 
the employees from discussing the Union during such working 
time.  However, Respondent cannot 
credibly claim that the rule 
assures that working time will be spent doing work, because the 
rule, on its face, does not prohibit employees from discussing 
any subject other than the Union. 
Applying an objective standard, the words of the rule cannot 
reasonably be understood as a 
requirement that employees 
work rather than talk during working time.  Thus, the rule does 

not threaten employees with 
discharge no matter how much 
time they spend talking about spor
ts, deer hunting, the weather, 
or any topic except the Union.  However, the rule states that 
they may not discuss the Union during working time and will 
be discharged if they do. 
I find that the Respondent interfered with, restrained, and co-
erced employees in the exercise of rights protected by Section 7 
of the Act by promulgating this 
rule, and thereby violated Sec-
tion 8(a)(1) of the Act.  I further find that Respondent violated 
Section 8(a)(1) by requiring employees to sign the notice of this 
rule. See, e.g., 
Heck™s, Inc.,
 293 NLRB 1111, 1119Œ1120 
(1989). The General Counsel further argues that Respondent has al-
lowed employees to engage in solicitations unrelated to the 
                                                                                            
                                                           
when Cage failed to use the Colburn Electric gate, it was while on his 
way to picket rather than
 later, after he had finished work for the day.  
Moreover, it would not save Cage time to leave the jobsite at a location 
other than the Colburn gate if he were on his way to picket near the 
Colburn gate.  Therefore, I conclude that when Cage failed to use the 
Colburn gate on December 13, 1995, it 
was at the end of his workday. 
Union during working time.  In particular, the General Counsel 
points to the testimony of Clifford Zylks that he sold candy to 
other employees during working tim
e, and to the testimony of 
Herbert Brown that a vendor came on the jobsite and sold 
shrimp to employees during wo
rking time, without objection from Foreman Jackson. The rule in question is manifestly unlawful on its face, and 
evidence of other solicitations is not needed to establish a viola-
tion.  However, I do credit Brown™s testimony that Foreman 
Jackson allowed employees to use working time to buy shrimp 
from a vendor, earlier the same month that Jackson promul-
gated the unlawful rule.
42   The evidence does not establish that 
Respondent later issued any rule re
stricting such solicitations at the jobsite. 
In sum, I recommend that the Board find that Respondent 
violated Section 8(a)(1) of the Act as alleged in paragraph 10 of 
the complaint. 
I. December 21, 1995 Discip
line and Discharge of  
Clifford Zylks 
Paragraph 18 of the complaint alleges that on about Decem-
ber 21, 1995, the Respondent issued a written warning to em-
ployee Clifford Zylks.  Paragraph 19 of the complaint alleges 
that on about December 21, 1995, the Respondent discharged 

Zylks.  The complaint alleges that these actions violated Sec-
tions 8(a)(1) and (3) of the Act. 
The Respondent admits that it gave Zylks a warning and dis-
charged him on December 21, 1995.
  However, Respondent™s 
answer states that it discharged Zylks for ﬁjust causeﬂ unrelated 
to protected activity. 
Foreman Jackson testified that on December 20, 1995, he re-
ceived a written complaint from an employee, David Houstein, 
that Zylks was bothering him.  
Houstein™s complaint stated, ﬁI 
am tired hereing [sic] Cilff [sic] 
talking about the Union.  I ask 
him to stop about Union.  So we could go back to work.  He 
was talking to some Carpenter about the Union.  He said (FŠk 
work)?  I™m talking Union.  It™s impossible to work with him.ﬂ  

(R. Exh. 7, emphasis in original.)
43 Jackson decided to think about this matter before taking any 
action.  The next day, he cal
led a meeting of employees at 
which he announced the rule, discussed above, prohibiting 
employees from discussing the Union during working time.  
Jackson testified that he told 
Zylks ﬁhe could no longer harass 
 42 I do not find that Jackson allowed Zylks to sell candy during 
working time.  As discussed above, I do not credit Zylks™ testimony.  
Moreover, even assuming that Zylks did ask Jackson if he wanted to 
buy candy, and even assuming that Jackson replied that he did not but 
that some of the employees might, 
as Zylks testified, this evidence 
would not establish that Jackson in
tended to allow Zylks to sell the 
candy during working time rather than during lunch and breaks. 
43 Houstein did not testify.  Gera
ld Dees, the general contractor™s 
construction superintendent, testified 
that he saw an incident in which 
Houstein was on a ladder and Zylks 
was on the floor below talking to Houstein.  Dees credibly testified that Houstein said, ﬁDamn it.  Shut 
up.  I™m tired of hearing that union bullcrap.  If you don™t shut up, I™m 
walking off the job.ﬂ  (Tr. 556.)  Although I find that this incident took 
place, Dees™ testimony is not specifi
c as to when it occurred, and I 
cannot conclude that it was the incident which resulted in Houstein™s 
written complaint to Jackson. 
 COLBURN ELECTRIC CO. 553my employees or conduct union bus
iness on Colburn Electric™s 
time.  He refused to do that. 
 He told me he would conduct 
union business any time that he fe
lt like it.ﬂ  And therefore, 
Jackson testified, ﬁI fired him.ﬂ  (Tr. 148.) 
Although, based on my observations of the witnesses, I 
would credit Jackson to resolve any conflict in the testimony, 
Zylks™ account of his discharg
e does not contradict Jackson™s 
version.  On cross-examination, Zylks described the meeting at 
which Jackson announced the rule prohibiting discussion of the Union during working time.  In pa
rt, Zylks testified as follows: 
  Q. BY MR FRAZIER.  And you told him, did you not, 
and the other hands, that you were going to talk union 
business any time somebody wanted to talk union busi-
ness, correct? 
A. Yes, sir.  I told him I was going to talk about the 
union. Q. And that was in direct violation of what he had 
asked you not to do, correct? 
A. Yes, sir.     [Tr. 451.] 
 I find that Jackson discharged Zylks because Zylks had dis-
cussed the Union with other employees during working time, 

and because Zylks refused to promise that he would not do so 
in the future. 
 The General Counsel clearly has established the first 
Wright Line requirement.  Zylks engaged 
in extensive union activity.  
Moreover, the Respondent has admitted, through Foreman 
Jackson, that it knew about Zylks™ union activity.  In this in-
stance, an employee™s compla
int about Zylks™ union activity 
precipitated the meeting which culminated in Zylks™ discharge. 
Both a warning and a discharge are adverse employment ac-
tions, thus satisfying the third 
Wright Line
 requirement.  At the 
final step, there is a clear, 
unequivocal link between Zylks™ 
protected activities and the warning and termination.  The Gen-

eral Counsel has made not merely
 a prima facie case, but a very 
compelling one. 
The Respondent appears to base
 its defense largely on the 
premise that it had a right to promulgate the rule selectively 
banning union activity during working time, and therefore had 
the right to discipline an employee who refused to abide by this 
rule.  However, as discussed abov
e, the rule is unlawful.  Ask-
ing employees to pledge their a
llegiance to such an unlawful 
rule also coerces them in the exercise of their Section 7 rights. 
An employer may not selectiv
ely prohibit the discussion of 
unionization.  Under certain circumstances, an employer law-
fully may restrict employee soli
citation and distribution in a 
nondiscriminatory manne
r, but the evidence does not establish 
that the Respondent had ever plac
ed in effect such a neutral 
rule.44                                                             
                                                           
44 The Respondent elicited testimony from Foreman Jackson indicat-
ing that employees would 
be subject to discipline if they were talking 
rather than working, regardless of what they were discussing.  (Tr. 
193.)  However, this testimony does 
not establish that Respondent had 
ever announced such a rule to its employees.  I find that, apart from the 
discriminatory rule it promulgate
d on December 21, 1995, the Respon-
dent did not have any no-solicitation or no-distribution rule in effect at 
this jobsite at any time material to the complaint. 
Clearly, the evidence does not establish that Respondent dis-
ciplined or discharged Zylks 
for violation of a nondiscrimina-
tory no-solicitation or no-distribution rule.  Rather, as Jackson 
testified, Zylks ﬁtold me he 
would conduct union business any 
time that he felt like it.  And th
erefore, I fired him.ﬂ  (Tr. 148.) 
By his own testimony, Jackson did not discharge Zylks be-
cause Zylks had persisted in talking with another employee 
when that employee wanted to get work done.  Jackson also did 
not discharge Zylks because Zylks refused to promise he would 
not, in the future, go on speaking to an employee at work after 
that employee asked not
 to be distracted. 
Instead, Jackson discharged Zylks because Zylks would not 
abide by a rule which discrimina
torily prohibited discussion of 
the Union during working time.   To overcome the General 
Counsel™s prima facie case, the 
Respondent must show that it would have discharged Zylks even in the absence of union 
activity.   It cannot make such a showing when the very reason 
for the discharge was Zylks™ intent to continue his union activ-
ity. 
A similar analysis also app
lies to the warning Respondent gave to Zylks before discharg
ing him.  I recommend that the 
Board find that Respondent violat
ed Section 8(a)(3) and (1) as 
alleged in paragraphs 18 and 19 of the complaint. 
J. Alleged Threats of Discharge in December 1995 
Complaint paragraph 11, as amended orally at the hearing, 
alleges that on December 21 and 28, 1995, and on another date 
in December 1995 not known mo
re precisely, Respondent, by 
Foreman Jackson, threatened employees with discharge if they 
engaged in union activities.  The Respondent has denied these 
allegations. The evidence establishes very
 convincingly 
that on Decem-
ber 21, 1995, Jackson did threaten employees with discharge if 
they engaged in union activities.  Indeed, Jackson required 
them to sign a warning not to en
gage in union activities ﬁduring 
working hours,ﬂ and this announcement concluded with the words, ﬁIf this happens again 
anytime except breaks or lunch, 
You Will Be Fired.ﬂ  (R. Exh. 8, emphasis in original.)  The 

record also establishes that Jackson made a similar threat of 
discharge orally at the time he announced this rule to employ-
ees and made them sign it.  (See Tr. 221.) 
I have found that at this time, Respondent did not have in ef-fect any valid, nondiscriminatory 
rule restricting solicitations 
during working time.  Employees 
were free to discuss whatever 
they wished to talk about, except the Union.  Both the oral and 
written threats to discharge employees if they discussed the 
Union clearly interfered with, restrained, and coerced employ-
ees in their rights guaranteed by 
Section 7 of the Act.  Equally 
clearly, these threats, which Jackson made on December 21, 
1995, violated Section 
8(a)(1) of the Act. 
With respect to the allegation that Jackson made a similar 
threat on December 28, 1995, Herbert Brown testified that on 
the day he was laid off,
45 Jackson ﬁtold me if I said anything 
 45 Brown™s memory appeared to be un
certain as to the exact date of 
his layoff.  On cross-examination,
 he testified it was just before 
Christmas, but when asked if it could have been just after Christmas, 
answere, ﬁIt could have been.ﬂ  (Tr. 227.)  Based on the record as a 
whole, I find that Brown™s last da
y at work was December 28, 1995. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 554about organization again, he was goi
ng to fire me.  But, he told 
me we were all going to have a layoff, ‚So, you will be laid off 
today.™ﬂ  (Tr. 222.)
46 I conclude that Brown was an
 honest witness, although his 
memory may have limited his ability to give precise informa-
tion about these events, which occurred almost a year and a half 
before the hearing.  Additiona
lly, Respondent has not denied 
that Jackson made employees sign the warning on December 
21, 1995, and the additional statement, on the day of Brown™s 
layoff, is similar.
47   I credit Brown™s testimony, and find that 
Jackson did threaten to discharge him on about December 28, 
1995, if Brown said anything further about union organization. 
As to the third allegation that Jackson threatened employees 
with discharge, Brown testifie
d that it took place sometime 
between December 21 and 28, 1995.  I credit his testimony, and 
find that sometime during this week, Jackson threatened em-
ployees with discharge if they discussed the Union during 
working time.  This statement al
so violated Section 8(a)(1) of 
the Act. 
It is clear that Jackson believed 
that he could lawfully forbid 
employees from discussing the Union during working time.  

Indeed, the Respondent, not the General Counsel, introduced 
into evidence the written threat which I find to be violative.  (R. 
Exh. 8.) 
However, neither motivation nor good faith is an element of 
proof for an 8(a)(1) violation.  The chilling effect of the threats in question does not depend on what Jackson had in his head or 
heart.  Rather, that effect must
 be judged objecti
vely, based on 
the contents of the statement itself.  Applying such a standard, I 
find that the threats here clearly interfered with, restrained, and 
coerced employees in the exer
cise of protected rights. 
Therefore, I recommend that the Board find that the Respon-
dent violated the Act, as alle
ged in complaint paragraph 11. 
                                                          
 46 The complaint does not allege that the Respondent™s layoff of 
Brown violated the Act. 
47 Brown™s testimony does not indicate that Jackson qualified this 
ﬁdon™t talk about organizingﬂ stat
ement by limiting the prohibition to 
working time.  However, even if 
Jackson included this qualifier, it 
doesn™t matter.  Even with the words 
ﬁon working time,ﬂ the threat still 
interferes with, restrains, and coerces employees in violation of Sec. 
8(a)(1). 
CONCLUSIONS OF LAW 
1. Colburn Electric Company is an employer engaged in 
commerce within the meaning of Section 2(2), (6), and (7) of 
the Act. 
2. International Brotherhood of
 Electrical Workers, Local Union No. 995, AFLŒCIO is a labor organization within the 
meaning of Section 2(5) of the Act. 
3. The Respondent violated Section 8(a)(1) of the Act by the 
following acts:  on about Decemb
er 21, 1995, promulgating and 
maintaining at its jobsite a rule prohibiting its employees from 
talking about union matters dur
ing working hours; on about December 21, 1995, requiring employees to sign or signify 
their assent to this unlawful ru
le; on or about December 21 and 28 and on another date in December 1995, not known more 
precisely, threatening employees with discharge if they en-
gaged in union activities; on or about December 21, 1995, issu-
ing a written warning to employee Clifford Zylks and then 
discharging him because Zylks joined, formed, or assisted the 
Union and engaged in concerte
d activities and to discourage 
employees from engaging in these activities, or because he 
refused to assent to a rule unla
wfully restricting his right to 
engage in union activities
 during working time. 
4. The Respondent violated Section 8(a)(3) of the Act by the 
following acts:  On or about December 21, 1995, issuing a 
warning to employee Clifford Zylks and then discharging him 
because Zylks joined, formed, or assisted the Union and en-
gaged in concerted activities and to discourage employees from 
engaging in these activities. 
5. The Respondent did not violate the Act in any other man-
ner alleged in the complaint. 
REMEDY To remedy the unfair labor practices found here, I recom-
mend that Respondent be ordered to rescind the rule it promul-
gated on December 21, 1995, prohibiting employees, under 
penalty of discharge, from disc
ussing unionization or engaging 
in other union activities during 
working time; to rescind the 
warning it issued to employee 
Clifford Zylks on about Decem-
ber 21, 1995; to reinstate Zylks to his former position of em-
ployment or, if that position no l
onger exists, to a substantially 
equivalent position of employment
, and make him whole, with interest, for all losses he suff
ered because of Respondent™s 
unlawful discrimination against him.  
[Recommended Order omitted from publication.] 
 